Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 1 of 72

IN THE UNITED STATES DISTRICY COURT FOR
THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH FRANKLIN FEJERAN DRAKE,

 

Plaintife, 5 CIVIL CASE NOQ.:
| FILED
VS. ) CO SCRANTON
. ) JUN 7 @ 2090
UNITED STATES OF AMERICA, 5
Defendant, ) Per Sf)
DEPUTYIGLERK

 

 

 

CIVIL ACTION PURSUANT TO FEDERAL TORT CLAIMS ACT

 

VERIFIED COMPLAINT FOR DAMAGES

I, Joseph F.F. Drake, plaintiff, currently residing at United States Penitentiary
(USP) TUCSON, P.O.BOX 24550, TUCSON,AZ. 85734...Plaintiff is acting in pro se capacity
and request before this Honorable Court, that this civil claim be contrued liberally
under, HAINES v. KERNER,, 404 Us 519 (1972) also; DOOLITILE V. HOLMES, 306 Fed Appx. 133
(2009)..

_ INTRODUCTION

ee

 

1. +:In general, a (Civil) Tort is a remedy for a wrong or injury that is committed
against someone for which the law provides a remedy...Tort are civil not criminal, in
nature and the purpose of a civil lawsuit is to compensate someone for wrongful injuries

or damages that they received, where the main purpose is to punish the wrongdoer. .

2. The plaintiff is submitting this tort claim regarding (Physical, mental, And
Fmotional Distress): personal injucies---Plaintiff A Victim Of An Assault---caused and by
the United States(U.S.) for the negligence or wrongful acts of its employees of the U.S.
Government(GOV), (U.S.DOJ/FBOP) while acting within the scope of his or her office or

employment. .
 

~ Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 2 of 72

3. 1! This is a civil action being filed. in compliance with Federal Tort Claim Act(FICA)
28 USC §§ 2676-79...Béfore this act was federally created agencies could be sued for its

tort if congress had given power to sue and be sued...

4, The FICA is a statute that was passed by the (U.S.) congress...It allows certain

claims to be brought against the (U.S.) for the negligence or wrongful acts of its employees...

Under the FICA, however;

( "Authority of any federal agency to sue or be sued in its own
name shall be constued to authorized suit against such federal

agency on claim which are cognizable under 28 USC § 1346(b)" )

3. TAKE JUDICIAL NOTICE: The U.S. is liable under the FICA for harm caused/done to
the plaintiff by U.S. GOV. (Federal Employees) acting within the scope of his or her
office or empLoyment...28 USC § 2676-79(b)(1)...Because the FBOP makes the U.S. liable
only when (Federal Employees) is acting within the scope of his or her employment, it
is impoetant to find out the person(s) who caused the damages or personal injuries is
a (Federalfmployees) for the U.S. GOV. under the FTCA... |

6. Federal employee, are defined as "Officers Or Employees Of Any Federal Agency"
of the U.S. GOV. while engaged in training or duty, and person acting on behalf of a
federal agency in an official capacity, temporarily or permanently in the service of
the U.S. wherther with or without compensation...

7. Plaintiff, herein, may bring a complaint under FICA when an investigation or law
enforcement officer committs:the Tort (Wrong) against a (Person) plaintiff...Federal
Correctional Officer(FCO) are law enforcement officers because of the duties assigned to
them by statute...18 USE § 3050...

8. Recently the U.S. Supreme Court pointedly remarked that (Federal) BOP carrectioml
Officer(CQ) :"" Qualify-As Investigative or Law Enforcement Officers " within the meaning
of the FICA...See, Millbrook v. United States, 133 $.Ct. 1441,1445 n,3...18 USC 3050, to
show that tha conduct of federal (CO) is covered by the FTCA's law enforcement priviso
and thus can give rise to a cause of action...The 2013, "Miibrook", ruling hopfully
clarafied the scope of the law enforement enforcement proviso...The Proviso extends «to
officers acts or ommission that arise within the scope of their employment under the U.S.

Government...
 

 

Case 1: 20- CV- /-00972- JPW- PT Document 1 Filed 06/17/20 Page 3 of 72

Under the FICA, sovereign immmity is waived for personal injury caused by the negligence
wrongful act or omission of any empLoyee of the GOV., and the U.S. is liable under the
FICA for harm to (Plaintiff) herein by a federal employee while acting within the scope
of his or her employment...28 USC § 2679(b)(1)...Because the FTCA makes the U.S. liable
only when the federal employee. is acting withintthe scope of his. or her employment, employed
by the U.S. Government... |

9. ( Plaintiff, seeks a monetary compesation amount for his injuries and damages in
the amount summs of $5,000,000.00..

10. The FICA are exclusive remedy for claims that are recognizable under 28 USC3 1346(b),
whichogrants the federal District Court jurisdiction over tort claims against the U.S...

JURISDICTION

i1. Jurisdiction of this Honorable Court is invoked pursuant to 28 USC §§1346(b) &
2671-80, in that this is a civil action brining claim "Against The U.S." for money
damages, occurring on and after April 11 or 12, 2018, _ for personal injury. caused by
the negligence or wrongful act or ommission of any - employeesof the U.S. (GOV.) while
wnile acting within the scope of his or her office or employment..

12. Jurisdiction of this Hénorable Court is invoked pursuant to 28°U:S. §§ 1462(b)
in that civil action on this tort claim against the U.S. is brought forward in the judicial
District Court For The Middle District Of Pennsylvania, the judicial District where the

plaintiff resided when the act or ommission(Personal Injury) complained occurred...
PROCEDURAL HISTORY

13. On 4/14/18 through 4/16/18, the plaintiff hereintis acvictim of an assault, which
plaintafif€rreceived personal injuries from an altercation with several inmates, while
incarcerated/being housed in B2-Unit-at USP Canaan, state of Pennsylvania, as a direct
result of bureau officials/employees of said institution gross negligence, upon not taking
plaintiff and I/m (Kealoha) urgent/emergency request seriously and not acting upon said
matter of importance as to plaintiff and I/m (Kealoha) safety and well being.. .Bureau
employees of said institution have a obligation/fidicial duty to keep I/m safe and free
from harm/and dangers injuries as in this case plaintiff is a victim of an assault cased
by bureau employees gross negligence...
   

Case 1:20-cv-00972-JPW-PT Docu

£4. Plaintiff, filed an administrative remedy Tort Claim on February 25, 2019, before
(FBOP) Northeast Regional Office...

15. Plaintiff, administrative Tort Claim was denied on a/fia/2ze26 xrard plaintiff -

is dissatified with the disposition/decision made by (FROP) Northeast Regional Office, .

and plaintiff proceeds to file a Civil (Tort) Complaint against the U.S. for damages and
personal injuries compensation, for its employees (U.S./GOV.) gross negligence and breach
of duties upon the scope of his or her employment by the U.S. Government... S&£) erhihrt

sewcesinoe bl g

EXHAUSTION OF AVATLABLE REMEDIES
16. Pursuant to title 28 USC § 2401(b), the plaintiff files his claim with:the
Regional Office of the (BROP) bureau in the Region (Northeast) in which the claim originated,
within two years the claim occurred; the date of accrument was 4/11/19 or 4722/19...
17. Furthermore, as governed by tithe 28 USC § 2401(b), the plaintiff properly exhasted

administrtive remedies and then bring this lawsuit within the six-months allowed from the
final denial...f4z useditivetale See, exw Bi7 DL, Lk, A.

STATEMENT OF FACTS

18. The plaintiff listed above is currently residing at USP Tucson, P.O. BOX 24550
Tucson,..AZ. 85734...The plaintiff has individually filed(i.e. exhausted adminastrative
remedy with FBOP/U.S.DOJ, standard 95 as required under FIca...) see, eriibey EL. AB,

19, The defendant, United States is being sued directly for negligence, negligence
per se, wrongful acts or ommision of any employee of the government while acting within

the scope of his or her office or employment... (Federal Bureau Of Prisons, 320 First
Street, N.W. Washington, D.C. 20530...)

a

20. On 4/11/88 or 4/12/18, at about 12:00pm, .at(USP Canaan) Food, Service Dept .(FSD)
during mainline (Lunch), plaintiff and Irmate(I/m) (Fordrick Kealoha#91693-022), we
both approached (Lt.Mr.Collis-S.1.S.) standing mainline and I/m (Kealoha) brought an
issue to his attention of an importance of emergency situation--~a rerqwuest--~regarding
a unit transfer/or move from (USP Canaan-Bi-Unit-Cell#117 to B2-Unit~Cell1#126) and I/m
(Kealoha) explained the (Emergency) issue that said I/m Was having cell problems---ascell .

to live in---due too said institution I/m's prison politics regarding cell situations, wefé:
Places Tlnsts of difenset gace de live thy SARE call Gnd esta eral aie cacatis x PRO es.
 
 

 

 

  

 

Y Bice 1:20-cv-00972:JPW-PT Document 1 Filed 06/17/20 Page 5 of 72

and request €€0)-Lt.Collis assistance of emergency transfer/move to said above unit/cell
which cell-B2-Unit#127,is assigned to plaintiff-(Joseph F.F. Drake#00886-093), which cell
has an available open top bunkbed and that plaintiff accepts: |/agreees for I/m (Kealoha)
to move in the cell with plaintiff to'resolve any an ‘all T/m' S prison politics regarding

cell situations, and that T/m-(Kealoha) 2aridDphasiti fet are compatable to house and live
together because they are both (Homeboys) from the island-(Hawaii and Guam), and also

I/m-(Kealoha) and plaintiff herein also stressed the matter issue to (Lt.Mr. Collis)
attention that. said issue/matter is of importance an of emergency and of priority so
that said issue/matter (I/m's Prison Politics) dose not become a serious potentual/
danger to. the institution security as: to-where«(i/m's and-staff's) ‘getting hurt/injured,
and both I/m's (Kealoha and Plaintiff) handed (Lt. Collis- SIS) two cop-outs(I/m request
to staff)-(One from I/m Kealoha and plaintiff) regarding said subject matter, which said
cop-outs where addressed/made out to institutional staffs- (Ms. Brandt-S.1I.S. and Mr.
Graeber-S.1I.S.) and requested (Lt.Mr.Collis) if he could make sure that: said ‘cop-outs.
get to said:staffs:(SiI.S:)”said above%and(Lt. Collis) stated that he will make, sure that
(Ms.Brandt and Graeber=S.1.S.) get your cop-outs and he also stated that he would look
into our said issue/matter...See, Exhibits © © OF Aedes oad é of ver cccleard in Wie ees
thers was ouly tool2) Paci Pe is hander Eh fe. ey: tastidurkios Conrtene poruladion,
21. Gn 4/11/18 or 4/12/18, after lunch mainline, plaintiff went back to his Unit-B2,
plaintiff saw the uit counselor-(Mr. Durkins) and approached him and spoke with him and
brought. to his. attention regarding the T/ao' S prison politics regarding cells situation
and requested his assistance upon moving my (Homeboy) I/m.(Kealoh) from Bi-Unit to B2-
Unit-cell#127, plaintiff assigned cell, to avoid all problens regarding I/m prison
politics and (Mr.Durkins) counselor stated that he could not assist plaintifé and -I/n
(Kealoha)...About an hour later T saw (Mr.Fisher-Case manager-Bl-Unit), and approached
him secking his assistance upon an important t/emergency matter and explained the issue
and requested if he could move, I/n (Kealoha) from (B1- -Unit-Cell#117 to B2-Unit-Cell# =:
126) {Mr.Fisher) also stated that he could not assist me or I/m (Kealoha) and I stressed
.the urgency assistance I/m (Move) before an issue said matter at hand turns into:a serious
matter and I/m or staffs get hurt/or injured, and no avail from either (FBOP) (co!s)..
See, Exhibit Fs , F2_

22.. On 4/13/18 at about 8: O0pm., while comming in from out door: recreation(REG) the .

_the institution compound (CO's) and (Ms.Brandt-S.I.S. ) was standing at the out-door(REC)

door gate which, petitioner and I/m (Kealoha) approached (Ms.Brandt) and inquired if she
received our (cop-outs) two of them addressed to her which was. given to (Lt.Coilis) on

date (4/11/18 or 4/12/18), r regarding an important emergency situation/issue at hand, and

she took our names down and stated she will look for .cur cop-outs and will get back ta
us on the matter...See ,Exhibit Ft FI = F2

neittivnnn omen
 

23. Gn 4/16/18, at about 7:00am, during mainline, breakfast at Green corridor by the
metal detector, petitioner fell intc a physical altercation with couple of T/m' s==-
which petitioner was a victim to allege (Assualt)~--regarding I/m's prison politics over
institutional unit cells which said matter/issue.(Problem):.was: brought before said
institution bureau staff's attention a cop-out (NOTICE), pétiticner and I/m (Kealoha)
sought institutional security (safety) assistance as bureau of prisons duties requires
pursuant to (18 USC § 4042) and no avail, which Bureau staff's (CO's) of (USP Canaan)
intentional gross act of negligent.which resulted upon petitioner and I/m (Kealoha)
getting into a physical altercation---Same day different time event---with other I/m's
and getting hurt and receiving personnal injuries, which petitioner received the following
injuries-(Abrasions to face),see,attatcthed-(U.S.DOJ/FBOP/USP CANAAN) (HSD)clinical encounter
medical injury:assessment reports (HSD and SHU Infirmary),.See,Exhibit_G _,which all:
said above could have been prevented if bureau staff's of said institution-(USP CANAAN)
was “negligent™ upon his or her duties, and ignoring the institution I/m's safety ami
security as to petitioner and I/m-(Kealoha) well being by failing te respond to an I/M's
emergency situation that resulted upon petitioner and I/m-(Kealoha): getting harmed...See,
ExhibitsE
under the penalty of perjury pursuant to (28 USC § 1746 and 18 USC § 1642) that all stated
as written above (DOIR) is true and correct to the best of my knowledge and not meant to

mislead...Note:Petitioner in this instant case is an. innocent by standard...
Glizlaoz  Lonlbaa dn
DAFE JOG EF Draked 0886-095

COMPLAINT/CLAIM FOR RELIEF

F_...t, Joseph F.F. Drake, petitioner, hereby solemnly sware and declare

 

24. The United ‘States:.is liable under the FICA for harm caused/done to the plaintiff
by U.S. Government (Federal Employees) acting within the scope of his or her office or
employment...28 USC § 2676-79(b)(1)... °

25. Pursuant to the (FICA), Pennsylvania Law applies and allowss federal I/m-(Petitioer)
to sue the U.S. for damages, injury, personal injury sustained while incarcerated...23
USC § 2674, Moshier v. U.S., No. 05-180 (2007) WL 1703536> #9 (W,D. PA. June 11, 2007), —
Baker v. U.S., No. 05-146, 2006 WL 7946877 #4 (W.D. PA. July, 2006)... :

26. In this regard, the FTCA was designed primarily to remove the sovereign immmity
of the U.S. from suits in tort claims, with certain specific expectations, to render the
U.S. Gov. liable in tort as a private individual would be under like circumstances...
Sasa v. Alvarez Machain, 542 U.S. 692, 700 (2004)(quoting) Richard v. U.S.,£369 U.S. 1,6
(1962); GUA V.2U.S,, 535 F33d 1325138C¢3ed Cir. 2008)...
 

97. In this instant case Federal District Courts have jurisdiction over civil rights
actions against the U.S. for damages, injury, Loss of property, personal injuries, death
caused by the negligence or wronful act or omnission of any employees of the U.S. Gov.
while acting within the scope of his:or her office or employment, under the circumstances
where the U.S. if a’private person would be liable to the claimant in accordance with the
law of the act or ommission occurred...28 USC § 1346(b)(1)...

28. Plaintiff, herein is permitted to sue under the FICA to recover damages from the
U.S. for personal injuries that he suffered during confinement in a federal prison that
resulted from the negligence of a U.S. Gov. employee...

99, Under the FICA pursuant to 28 USC § 2679(b)(1) and 1346(b), plainéi€€, may bring
tort claim for damages/personal injury they sustain in custody as consequence of the U.S.
for the negligent:or wrongful acts of its employees, by deliberately caused plaintiff
injurzes by the negligently failing to respond or take remedial measures upon (Plaintiff
/and I/m-Kealoha) important /émergency situation and failing his or her duties...

30. Plaintiff, contends that the "Statement Of Facts" stated above at 7's (8 throgh *-4,
clearly demonstrates that the U.S. Gov. andiits employees (U.S.DOJ/FBOP/USP CANAAN) actions
are ‘intentional/or gross act of negligence pro se wrongful act or omission within---
Deliberately ignoreing plaintiff/and I/m-(Kealoha) emergency request/important matter--~-
and plaintiff will establish below, the following elements covered in the factual/
statement of facts state above and will attatch exhibits-(Evidence)-necessary to prove/_
and establish tort action herein of negligence and breach of duties the (U.S...) -and -iits
employeess. ewes A duéy fo reece (2) /PRisomeRsy and Plaisdiff to meeeclsé reasnable
carne fo PRESERVE He Ide, health and satds dhile in custo! s SEE, Exhihct Be
$1. Plaintiff, contends the U.S. and its émployees, failed through deliberate negléct
to take adequate precautions the scope of their duties that mounts to violations of U.S.
Gov. (U.S./DOJ/FBOP) policies directives of "Standard Of Employee Conduct" as follows:
(1) Inattention To Duty, Loafing, Catising:Potential Danger To Safety of person’or to I/m;
(2) Endangering The Safety of Or Causing Injury To Person/Plaintiff£/Gr Others Through
‘Garelessness Or Failure To Follow Tnstruction;(3) Failwre To Respond Inmediately To As
Emergency Situation; (4) Failure To Observe The Safety Precaustions Of.I/m/Berson And The
Institution Security; (5) Negligent To Duty; (6) Infamous, Nortoriously Disgracéful Grict;+,
(7) Breath Of Institutional/Facility Security...See, (0.S.DOJ/FBOP/PS. 3420.11-Standard Of
Employee Conduct)... Ee 617 bos.
FoR

Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 8 of 72

32. Plaitiff, contends that said above (FBOP) policy director ( PD)/Progrm Statement( PS)
3420.11-( Standard of Employee Conduct) applies to all ( U.S.) Gov. ( FBOP) employee(s) of
the bureau and will conform to procurement integrity and regulation(s) and will up-hold the
ethical rules governing their profession and the U.S. bureau employees who fail to abide

to the ethical rules mandated at (°FBOP) ( P.S.) 3420.11, said above, breaches title 18
U.S.C. § 4042, creates a duty of care owed by the U.S. ( FBOP) to those in FBOP custody and

the duty of care owed by the U.S. ( FBOP) to federal prisoners is affixed by 18 U.S.C. §

4042(2)(3), that requires FBOP to exercise ordinary diligences to keep pers's/prisoners
safe and free from harm...See, Hossiac v. U.S., 682 F. SUpp. 23, 25 ( MD. Pa. 1987)... Note:
May this Honorable Court take judicial notice: Petioner in this instant case is an innocent ~
by standard and a victim to the cause in this case...

33. In addition, FBOP ( PS) 5270.10 and 5321.08 and 5521.06 mandates that FBOP provides

an orderly envirom ent for ( persons) incarcerated in prison in general population FBOP...

34. Likewise, Pennsylvania Tort Law requires that when a party is in custody, " The
cusodian ( U.S. Gov.) employees has the duty to exercise reasonable care to preserve the

life, health and safety of the person in custody...

35. However, ( Person)/Petitioner is only entitled to recovery upon first exhausting the
agency ( U.S. Gov.) administrative remedies as to where the cause of injury occurred as to
( FTCA) pursuant 28 USC § 2675, and if petitioner can prove/and demonstrate that the U.S.
Government employees ( U.S. DOJ/FBOP) of said prison/institution (. USP-CANAAN) breached
his or her duties ( 18 USC § 4042) and caused petitioner his injuries through their ethical
conduct of negligence-( Standards of Employee Conduct)... See, Grundoski v. United States,
Civil Action No.:3:07-2207, 2012 WL 1721781, at 5 ( M.D. Pa. May 16 2012); Swift v. HOSP.
of Philidelphia, 456 Pa. Super, 330, 6901 A. 2d. 719, 722 ¢ Pa. Super. 1997)...

36. To establish a negligence claim under Pennsylvania Tort Law petitioner must establish
four elements: (1) The U.S. Gov. employee(s), U.S. DOJ/FBOP OwedA Duty Of Care; (2) Duty
Was Breached; (3) The Breached Caused The Injury; (4) The Person/Petitioner Suffered An
Actual Loss, Injuries Or Damages... See, Martine v. Evans, 551 Pa. 496, 502, 711 A.2d 458,
462, ( 1998)... Petitioner, will prove/and establish the above elements below:

THE U.S. GOV. FBOP EMPLOYEE'S OWED A DUTY OF CARE:

 
Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 9 of 72

37. The U.S. Gov. (U.S.DOJ/FBOP) employees owed a duty to petitioner under 18 USC §

4042, to provide suitable quarters, and provide for the safekeeping, care and protection
to all prisoners incarcerated in federal prisons (USP CANAAN) FBOP...

38. Likewise, Pennsylvania (Tort) Law requires that when a party is in custody, “The
Custodian Has The Duty To Exercise ‘Reasonable Gare To Preserve The Life, Health And Safety
Qf The Person/Petitioner In Custody...'\fhe duty is to take reasonable steps under the
circumstances to protect +hz prisoner/petitioner from harm.. pede: Phacwt fl twas wok
the Tim uth A cel Peale. ie. Exwibir ES; FZ...

THE .U-3 GOV. FBOP EMPLOYER'S BREACH ITS DUTY OF CARE:

39. The U.S. GOV. (U.S.DOJ/FBOP) “arid tts. employee's cf. USP CANAAN breached its duty of
reasonable care when it knowingly and intentionally denoring petitioner and I/m (Kealcha)
emergency request and their safety and security and well being by failing to respond to
an emergency situation/matter of importance regarding institutional cells and. T/m's prison
politics regarding cells,:as stated above, See, fl's 4@_ through 23 , (Statement Of
Facts) that U.S. Gov. (FBOP) bureau employees failing to act upon an emergency request
resulting of said petitioner and I/m (Kealoha) getting hurt and receiving injuries and
being a victims of an assault, which constitutes/proves negligence of duty of (CARE), by
failing to provide petitioner and I/m (Kealoha) safekeeping and protection while |
incarcerated at USP CANAAN, state of Pennsylvania. swede: Aarne nate of AK cocnd BAC
he livE in Same ceil Indeetacial sux casades a Paabl cia.

40. The U.S. Gov. (U.S.DOJ/FBOP) and its employees at (USP CANAAN) breach of duty upon
the act -and-emission: through negligent..of reasonable care proximately caused of petitioner
and I/m (Kealoha) injuries...The proximate cause is defined above at I's @- through 43, ;
(Statement Of Facts), it is the negligent act and omission---See, {'s BY traci BS
that resulted in an injury and damages, was the acts natural and probable consequence in
light of the circumstances the cause and reason for this civil matter Tort Claim... 524,
Exa BiT BL

Al. The U.S. Gov. (U.S.DOJ/FROP) and its employees, knowingly and intentionally placed
petitioner and I/m (Kealoha) lives in danger by failing to'take I/m (Kealoha) and petitioner
important/emergency matter of problem seriously and taking remedial measures and failing
to act upon an important/emergency situation/matter, which resualted petitioner and I/m
(Kealoha) gettipg harmed...The U.S. Gov. (U.S.DOJ/FBOP) and its employees of said prison
(USP CANAAN) negligence’ through their act and omission breach of their duties is the casa
of petitioner and I/m (Kealoha) injuries...See, Exhibits 37? , 36 , 97, 40, 41, 44.

 
 

 
 

ie

~ Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 10 of 72

PETITIONER SUFFERED AN ACTUAL INJURY, LOSS OR DAMAGES :

42. Petitioner, (Joseph F.F. Drake), suffered, loss of blood and (Physical) personal
injuries, and damages to body (Personal Property)-(Abrasion across forehead, Left Cheek,
left chin/cut(s) and/ox:abrasion(s}/abrasion middie forehead, measuring approximately
5x5cm in circlar shape, has swelling with abrasion middle swelling left side of face
overlying zygoma/localized swelling, mass and lump, head, R220-current-middle forehead...
See, attatched, medical records clinical. encounter injury assessment reports and «petitioner
also has suffered a serious, mental and emotional distress (Traumatation), personal “injuries
(Physical and Mental and. Emotional Distress Trauma)...Petitioner, would not have been
subject to «the following injuries said above had the U.S. Gov. (U.S.DOJ/FBOP) and its
employees of (USP CANAAN) misconduct as to its standard of employee=conduct and negliceme
and breach not occurred in this case petitioner would not have suffered. (Personal Injuries)
and damages to his body (Personal Property)...Note: Injuries. are damages, and damages is
the loss in this claim...In' Light: of petitioner physical pain and suffering-(Mental and
Fmotional Distress Trauma) as of being a victim of assault, petitioner is entitle to ~
compensation in the amount setforth in this Tort-Claim of the sum's $ 5,000,000,000.00, - -
and may this Honorable Court take judicial notice, that at the time of petitioner being

a victim of an assault, petitioner was at the time under going USP:Ganaan (Health Services)
medical treatment chronical care-{Hepitites-C) treatment, and petitioner was not at good
stable health and physically weak at ‘the: time/er-dete of being (Victim) of assavit...S#2;

Ex Bir Eo

43. I/M also contends that he's had‘suffered mental emotional distress as through being
(victim) of an assault... Under Pennsylvania law recognizes a cuase for negligent infliction
of emotional distress in three types of cases( namely when: 1) person suffers a physical
injury which causes the emotion distress; 2) person did not suffer a personal |impact

but was in the zone of danger ; 3) person witnesses accident causing serious injury to a

close family member..

44, In order to state a claim under which relief can be granted for the tort of “th.
intentional infliction of emotional distress; the person must allege physical injury and
sufficient to meet the statory criteria of 28 USC § 1346(b)(2) and 42 USC § 1997e(a)..

to recover for intentional infliction of emotional distress in Pennsylvania, a person
must support the claim of emotional distress with competent medical evidence (psychology)
in form of expert evidence... S&F» exes Grr 8 y Ho kots Vv. uated otudes 3 GY/ F. SUPP.
368,979 fo. 0c. 1986),

45. To prove a claim for intentional infliction of emotioanl distress, the following

10. a

 
 

4

 

- Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 11 of 72

élements must be established: 1) The conduct must be extreme and outrageous; 32) It fitist: be
intentional or reckless; 3) It must cuase emotional distress; 4) That distress must be
severe... As all stated above at ( statement of facts) fl's j8 through 23, clearly above
that petitionor suffered a serious mental and emotional distress trauma as being a victim
of an assault through the negligent of the U.S. Gov. and it's employees of USP-Canaan :and
placed petitioner in a zone of danger... Wefes oafiz of iscerebecat in thes caice tens os onls

hoa lad Pacsdtte. Ls faudece. Chhinie RACE on the instibeksoat Courecna peruladross.

4]. Inmate contends that upon the severe and mental emotional distress under the tort
law as distinguished that " SHOCK" to the person/petitioner ( Human Being ) ™ NERVOUS:
SYSTEM '"', which comonly regarded as " INJURY " to the "™ BODY " rather than to thé " MIND mn
and hence satisfied the requirement of " PHYSICAL INJURY " ... See, e.g. Vanoni v. Western
Airline, 1967, 247 Cal. App. 2d. 793, 56 Cal. RPTR. 115...

48. Petitioner established a claim under FTCA against the FBOP agency bureau employees
premise-upon: negligence and petitioner has demonstrated and provided by the preponderence
of facts that petitioner has established the prerequisite above showing that the United »
States Gov. and its employees was responsible for petitioners claim personal injuries

( Phsysical and Mental Hnotional Distress Trauma ) under the FTCA 28\USC § 2676-79(b)(1)
and breach of duty ( 18 USC § 4042 )...See, United States v. Muniz, 374 U.S. 150( 1963),
under the state of Pennsylvania Tort Law... 4Z usc $ (9978). .

CONCLUSTON

49. Petitioner contends that the United States Government and its employees ( U.S. DOJ/
FBOP/USP-Canaan !) is responsible/liable under the FTCA for the act describe herein based
on the wrongful act or ommision acting within the scope of duty his or her ( USS. Gov. )

and ( FBOP ) prison officials owes to his or her employer he or her was hired to do...

50. Pursuant to 2676-79(b)(1) and 1346(b), 2671-80 and 28 CFR § 14.2 the undersigned
petitioner is required to request a specific sums of ( $ 5,000,000.00 ) contained for the
damages petitioner. has sustained and therefor the above mentioned petitioners request
damages and/or settlement with the United States responsible for its employees and petitioer

personal injuries...

DAMAGES SOUGHT
AFFIDAVIT IN SUPPORT OF CLAIMS MADE |

SL. For the statements of facts in this civil tort complaint/claim is with personal

Pes ge Te wl , , ale
knowledge and all true and correct as written in good faith...Petitioner ( Joseph F.F. Drake )

al.
 

 

ya

 

Case 1:20-cv-00972-JPW-PT Document 1. Filed 06/17/20 Page 12 of 72

 

‘Solemly Swears and Declares under the penalty of perjury under the laws of the U.S.,
pursuant to 28 USC § 1746 and 18 USCx§ #&4{ and 18 USC § 1642 that all above. mentioned
in this claim as mentioned at 4's HS _through “2.3 in writting is all true and
correct to the best of my knowledge...

Petitioner contends that under the state-of Pennsylvania (Tort) law, in this
instant (FTCA). civil complaint,,that a "certificate of merit" (C.0.M.) is required in
this case pursuant to Pennsylvania Rule Of Civil Procedure 1042.3, as based upon the
U.S. Gov. and its. employees (U.S. DOJ/EBOP) : act and: omission: upon act of negligence and
deviating from its "Standard OF Employee Ethical Conduct™..

Petitioner: may obtain a (C. O.M. ) pursuant to Fed.R.CIV.P.: Rule 35, _ through
documentary evidence that substantially proves petitioner is in custody and/or under
“LEGAL CONTROL” of the U.S. Gov. of the U.S.DQJU/FROP, which petitioner is required’
through court order to prove in order to obtain a C.0.M. from a licensed or certified
expert examiner, pursuant to said civil rule 35 stated above, that the alleged act or
omission of the defendant U.S. Gov. and its empLoyees fell below the appropreate
standard of care/or employee ethical conduct, and thatthe negligent conduct caused the
(Physical and Mental and Emotional) injuries for which recovery is sought. - Simpson v.
Federal Bureau 6f Prison, No. 02-2213, 2005 U.S. Dist. Lez&s 28967, 2005 WL 2387631, at

(M.D. Pa. Sept. 28, 2005)...See, fi's 42 through 48 = wade: A aeurd pwr whteds nodevt is
Pend sag MRS oreen de Prodeic 8 vhs tent 6 MEntAL By Adora LE ‘eal O86 & eatitecal Redkanek 4 PeRscein
in the Packs's castecta o@ Legal cantando ORE, Ever, Birt Bao 3 HK

Petitioner, hereby humblely request before this Honorable Court to liberally
construe‘and except: this civil tort claim as drawn and-preparéd;, which’ petitioner is
acting in prose capacity litigant ,as under, Haines v. Kerner, 404 US 519 (1972) :also;
Doolittle v. Holmes, 306 Féd. Appx. 133 (2009)....

"O_8 Submitted,
G2] 202.9 (LX Ob

DATE Jéseph F.F. aake#00866 003
U.S.: Penitentiary Tucson
P.O. BOX 24550-(Di-Unit)
Tucson, AZ. 85734-USA
Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 13 of 72

ExHIi Bir s
Tn SUPPORT OF CiVi lL AGTIOALS PURSUANT TO
FEDERAL, TORT GCLAIAIS ACT

 

(a) FBeP zl ail tint SARA dives tnadt clare CATCY~(SE~<95 For |
(8) (at &R) (ators ex aAustront / Dial ral Dis positional EF Recmaks vad cxatioat
(o\ (eaten Care) exvhauclroal oenial Ous Porstron
fo) (aR CAT.) Recerved, CEVTED: cans rlehs Anted adtadrewte
(E\ uss.ner/ Aber - BP-A0i4O- clus REQuest ro shih (revs) Addpesstdd ro
us. Beanwtor-lsrs) / aud uk. Ghacher-(szs).
LF) u.s.nes/ Poor ~ BP~Abf4 ef TRTS) Addressee To ua. Fisher - ( ca0€
MAIAG ER 5 « |
{@) Feor / MSP CARPAR RE Hint th; GbR ure. ES peek, rhs attdrcal ee coal ¢ InTURY
ASS E66 cat Reroths-
fH) FAP les? GAA AA Santed as? Fic SOA! o [Ps 4ebo foo bce, ) thes wenrtel
Ana Enmotroaal Onst@EsS Evalu abso RK. erPond-
(D) dos. nes /Fa0P - BP-A322.052~ la Pe seatal Propels Record J adlristsonl
FAR ~ fuse Tucesoat | e
(FT) .£. DOT / Féor-BF~A OF e Os % - Ackmow hedge aan of! Ll ia pard 4,253: 4 FoRaa
lets Tucson).
CK) us. O07 / FBoP- BP> § 5/8 .052- pests turtjonta / Aol MiSs rons and okievitabront
PROG RAaS check | rot FaRid ( USP Tuc.Sort J ‘

   

(LY seer (ese 34 a0.0- Lstauelaned of tnaplag ec cons atucck

(1) Foo fas.) F2IODI~ [Lhe Ovser Pb We Praodestdy

ON) 16 Use. 8 YO9z-Coadses of Cunretu of Peisones)-f CRinsis Auch cBiasinal Paaceckines)
C0) sextentc.& mowitoarnus Cons uta tien ONPA,- (Zhe)

PP) usp canta 9S) eeclcdl Records-(her hy les C) We el
Gl i2| LO 4D /?,. noe Dan

OntE Tas Ph PF Drake. #ODbB6-073
{4 SP Tu 6. Sha)
P.0. Bex 24556
Tut sOals AZ. PGI3 Go uieAn

 
in

Case 1:20-cy-00972-JPW-PT Document1 Filed 06/17/20 Page 14 of 72 Copy

 

 

 

 

 

 

 

 

 

 

pe See OTM OOL XSEEELE-E. TRARE-FED.REG.ND.: (0886-08

 

F
9
| sObb 1370 0000 043b ers?
GE INSTRUCTIONS: Please read carefully the instructions on the reverse side and FORM APPROVED
CLAIM FOR DAMAGE, , supply information requested on both sides of the form. Use additional sheet(s) if OMB NO,
INJURY, OR DEATH necessary. See reverse side for additional instructions. 4105-0008
2. Name, Address of claimant and claimant's personal representative, if any. :

. bmit To Appropriate Federal Agency: :
1. Submi Pp (See instructions on reverse.) (Number, street, city, State and Zip Code}

U.S. PENTTENETARY ‘TUCSON

 

 

.S. CUSTOMS HOUSE-7TH FLOOR
xD AND CHESINOT SIREET ~ * TP.O. BOK 24550
PHULADEFHIA, PA. 19106 TUCSON, AZ. 85/34 .
3. TYPE OF EMPLOYMENT] 4, DATE OF BIRTH |S. MARITAL STATUS| 6. DATE AND DAY OF ACCIDENT 7. TIME (A.M. or PM)
[| murarny [Xx] civitian| 8-15-71 INTE APRIL, 16, 2018 7:00 AM

 

 

 

 

 

8. Basis of Claim (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property
involved, the place of occurrence and the cause thereof) (Use additional pages if necessary.) ’

“SHE, ATTACHED FORMAL CCMALAINE / AIMINESIRATIVE CLAIM"

 

9. PROPERTY DAMAGE

 

NAME AND ADORESS OF OWNER, IF OTHER THAN CLAIMANT (Number, street, city, State, and Zip Cade)

N/A

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF DAMAGE AND THE LOCATION WHERE PROPERTY MAY BE INSPECTED. (See
instructions on reverse side.) . :

WA

 

10. _ PERSONAL INJURY /WRONGFUL DEATH

 

STATE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT,
STATE NAME OF INJURED PERSON OR DECEDENT. °

 

 

 

 

 

 

SEE, ATTATCHED MEDICAL RECORDS INJURY ASSESSMENT CLINICAL ENCOUNTER REPORTS"

Err WITNESSES

NAME ADDRESS (Number, street, city, State, and Zip Code}
MR.BALTAZAR-(WARDEN) (MS. PRANDE-(S.1.S.) |U.S. PENITENTIARY CANAAN
SR ) P.O. BOX 300
-FISEER-(CASE MANAGER
Ke. WAYMART, PA. 18472
cee (See instructions on reverse! AMOUNT OF CLAIM (in dollars}
12a. PROPERTY DAMAGE 72b. PERSONAL INJURY 12c. WRONGFUL DEATH 420. TOTAL (Failure.to specify may cause
N/A . forfeiture of your rights.)
{A $5,000 ,000.00 N/A $5,000, 000.00

 

 

 

 

1 CERTIFY THAT THE AMOUNT OF CLARM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE ACCIDENT ABOVE AND AGREE TO ACCEPT
SAID AMOUNT IN FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

 

 

 

 

13a. SIGNATURE Qf CLAIMANT (See in tion. reverse side.) - 13b. Phone number of signatory . 14. DATE OF CLAIM
Loe Ted N/A 2 { 20 14.
a

CIVIL PEMALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS

The claimant shall forfeit and pay to the United States the sum of
. $2,000 pius double the amount of darnages sustained by the United

Fine. of not more than $10,000 or imprisonment for not more than 5 years
or both. (See 78 U.S.C. 287, 1007.) “

 

States. (See 37 U.S.C. 2729.)

 

 

 

95-108 . , NSN 7540-00-624-4046 STANDARD FORM 96 (Rev. 7-86) (EG?
De aus ecitions not usable. PRESCRIBED BY DEPT.’ OF JUSTICE

Designed using Perfonin Pro, WHIS/DIOR, Jun 98 : B 28 CFR 14.2
EXW\S\V\— F
Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 15 of 72

 

concerns ‘the information requested in the letter to which this Notice is attached.

following: 5 U.S.C. 301, 38 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.A.
Part 14.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR
LEGAL REPRESENTATIVE AN EXECUTED STANDARD FORM 95 OF OTHER
WRITTEN NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR
MONEY DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF

Any instructions or information necessary in the preparation of your claim will be
furnished, upon request, by the office indicated in [tem #1 on the reverse side.
~ \ Complete regulations pertaining to claims asserted under the Federal Tort Claims
Act can be found in Title 2B, Code ot Federal Regulations, Part 14. Many agencies
jave published supplemental regulations also, If more than one agency is involved,
please state each agency.

The claim may be filed by a duly authorized agent or ‘other legal representative,
provided evidence satisfactory. to the Government is submitted with said claim
establishing express authority to act for the claimant. A claim presented by an
agemt or legal representative must be presented in the name of the claimant. [f the
clair is signed by the agent or legal representative, it must show the title or legal
capacity of the person signing and be accompanied by evidence of his/her authority
to present a claim on behaif of the claimant as agent, executor, administrator;
parent, guardian or other representative.

If claimant intends to file claim for both personal injury and property damage,
claim for both must be shown in Item 12 of this form.

The amount claimed. should be substantiated by corapetent evidence as follows:

fa} In support of the claim for personal injury or death, the claimant should submit
a written report by the attending physician, showing the nature and extent of injury,
the nature and extent of treatment, the degree of permanent disability, if any, the
prognosis, and the period of hospitalization, or incapacitation, attaching itemized
bills for medical, hospital, or burial expenses actuaily incurred.

PRIVACY ACT NOTICE
This Notice is provided in accordance with the Privacy Act, § U.S.C, 552a(e}(3}, and} B.

A. Authority: The requested information is solicited pursuant to one or more of the

INSTRUCTIONS
Complete all items - insert the word NONE where applicable

_be by disinterested competent persons, preferably reputable dealers or officials

 

Principal Purpose: The information requested is to be used in evaluating claims. |

C. Rautine Use: See the. Notices of Systems of Records for the agency to whom
you are submitting this form for this information.

D. Effect of Failure to Respond: Disclosure is voluntary, However, failure to supply

the requested information or to execute the form may render your claim “invalid” .

PROPERTY, PERSONAL INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY
REASON OF THE INCIDENT. THE CLAIM MUST BE PRESENTED TO THE
APPROPRIATE FEDERAL AGENCY WITHIN TWO YEARS AFTER THE CLAIM
ACCRUES,

fb] in support of claims for damage to property which has been or can be
economically repaired, the claimant should submit at least two ernized signed
statements or estimates by reliable, disinterested concerns, or, if payment has been
made, the itemized signed receipts evidencing payment.

{c} In support of claims for damage to property which is not econornically
repairable, or if the property is lost or destroyed, the claimant should submit .
statements a5 to the original cost of the property, the date of purchase, and the
value of the property, both before and after the accident. Such statements should

familiar with the type of property damaged, or by two or more competitive bidders,
and should be certified as being just and correct,

(dj Faiture to cornpletely execute this form or to supply the requested material
within two years from the date the allegations accrued may render your claim
"invalid", A claim is deemed presented when it is received by the appropriate
agency, not wher it is mailed.

Failure to specify a sum certain will result in invalid presentation of your claim and
may result in forfeiture of your rigints.

 

to Director, Torts Branch ‘
Civil Division
U.S. Department of Justice
Washington, DC 20530

Public reporting burden for this collection of information is estimated to average 15 minutes per response, including the time for reviewing instructions, searching existing
data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send comments.regarding this burden estimate or ary
other aspect of this collection of information, including suggestions for reducing this burden,

and to the

Offica of Management and Budget
Paperwork Reduction Project (1105-0008)
Washington, DC 20503

 

INSURANCE COVERAGE

 

i
nS Do you carry accident insurance?

W/ A

order that subrogation claims. may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of his vehicle or property.
Yes, if yes, give name and address of insurance company (Number, street, city, State, and Zip Codey and policy number. AK | No

 

 

N/A
)

+16. Have you filed claim. on your insurance carrier in this instance, and if so, is it full coverage or dedutztible?

17. f deductibie, state amount

N/A

 

 

N/A

18, If claim has been fited with your carrier, what action has your insurer taken or proposes to take with reference to your claim? jit is necessary that you ascertain these facts!

 

N/A

 

19. Do you carry public fiabilicy and property damage insurance? | Yes, If yes, give name and address of insurance company (Number, sweet, city, State, and Zp Cacdej

Ix! No

 

 

SF 95 (Rev. 7-85} BACK
~ Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 16 of 72

JOSEPH F.F. DRAKE

FED. REG. NO. :00886-093
U.S. PENITENTIARY TUCSON
P.O. BOX 24550 ,
TUCSON, AZ. 85734

U.S. DEPARTMENT OF JUSTICE, FEDERAL BUREAU OF PRISONS
NORTHEAST REGIONAL: OFFICE, ROOM# 201
U.S. CUSTOMS HOUSE-7TH FLOOR
2ND AND CHESTNUT STREET
PHILADELPHIA, PA. 19106

RE: FORMAL COMPLAINT / ADMINISTRATIVE TORT CLAIM REGARDING (PHYSICAL,MENTAL AND EMOTIONAL

" DISTRESS) PERSONAL INJURIES AS A (VICTIM) OF AN ASSAULT AS RESULT TO (U.S.DOJ/FBOP) BUREAU
EMPLOYEE(S) (NEGLIGENT) BEHAVIOR OR WRONGFUL ACT OR OMISSION WHILE ACTING WITHIN THE SCOPE
OF HIS OR HER OFFICE OR EMPLOYMENT...

Dear Regional Counsel Office,

My name is Joseph F.F. Drake, an inmate(i/m) currently incarcerated at (U.S.DOJ/FBOP)
-J.S. Penitentiary(USP) Tucson, AZ., and serving 19years imprisonment sentence, and have
served 17years of said sentence...

I I/m (Drake) is submitting this Formal Complaint/Administrative Tort Claim(ATC)
‘regarding reference stated above and request that this Regional Office accept I/m (ATC)
complaint and constue it liberally under Haine v. Kerner, 404 US 519 (1972)...

INTRODUCTION .

i, This Formal Complaint/ (AMG) pursuant to the FICA title 28 USC § 2675, file by:
Joseph’F.F. Drake, a federal prisoner/inmate(I/M), allegeing. (Physical ,Mental ,And Emotional
ppistress) personal injuries caused by the "NEGLIGENT" or "WRONFUL ACT" or "OMISSTON" of any
employee(s) of the government(GOV.)(FBOP) while acting within the scope of his or her office
or empboyment...This (ATC) complaint brought pursuant to (FICA) title 28 USc § 2675 and
1346(b), 2671-80... :

‘%. Before I/m files a FTCA lawsuit in federal court, I/m mist first file an (ATC) with. ..
the federal agency exhausting his administrative (Tort) remedies, see, 28 USC § 2675...

3. In ‘general, a tort is a remedy for a wrong or injury that is committed against
)someone for which the law provides a remedy...Tort are "CIVIL" the main purpose of a civil
lawsuit is to compensate someone for wrongful injuries or damages that they received, where
the main purpose is to punish the wrongdoer...

-

4+ The FICA 28 USC §§ 2675-79, before this act was federally created agency's could be
sued for it's tort if congress had given power to "SUE AND BE SUED"... .o00 Cy Pane wT.
3, ‘The (FECA) is a ‘statute that was passed by the United States congress...It allows
certain claims to be brought agianst the United States for the negligent or wrongful acts
of its employees ...Under FICA, howerver; ,

vy
~ Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 17 of 72

‘ 5

( Authority of any federal agency to sue or be sued in it's own name
shall not be construed to authorize suit against such federal
agency on claim which are cognizable under 28 USC 1346(b) )

& Take Note: The United States(U.S.) is liable under the FICA for harm cause/done to I/m
-by federal employee while acting within the scope of his or her office or employment...28

_ SC §2675-79(b)(1)...Because the FICA makes the U.S. "Liable" only when the federal employee
is. acting within the scope of his or her office or employment, it is important to find out
‘if the person(s) who caused the damages or (Personal) injury is a federal employee under the

“We Federal Employees, are defined as "Officers Or Employees Of Any Federal Agency" of the

U.S. while engagediin training or duty, and person acting on behalf of a federal agency in an
-fficial capacity, temporarily or permanently in the service of the U.S, wherther with or
_ .thout compensation...

®-  /m may bring a (ATC) complaint under FICA when an investigative or law enforcement.
officer committs the tort (wrong) against a (Person) him..:Federal Correctional Officer(FCO)
are law enforcement officers because of the duties assigned to them by statute...18 USC §«

3050...

_% Recently, the U.S. Supreme Court pointedly remarked that (Federal) BOP Correctional

‘ficers "Qualify As Investigtive Or Law Enforcement Officers" within the meaning of the 2.1":
+iICA...See, Millbrook v. Unites States, 133 $.Cct. 1441, 1445 n,3...18 USC-3050, to show that
the conduct of (FCO) is covered by the FTCA's law enforcement proviso and thus can give rise
to a cause of action...The 2013, Millbrook, ruling helpfully clarafied the scope of the law
enforcement proviso...The provise extends to officers acts or omission that anise within the
scope of their employment... :

9. Under the FTCA, sovereign immmity is waived for personal injury caused iby the negligent

or wrongful act or omission of any employee of the Gov. while acting within the scope of his
or ‘her office or employment...

DESCRIPTION OF INCIDENT REGARDING COMPLAINT

 

R. On 4/11 or 12/2018, at about 12:00pm, at (USP Canaan) Food Services Dept.(FSD) during
mainline lunch I I/m (Joseph F.F.Drake#00886-093) and I/m (Fordrick Kealoha#91693-022) .we
both approached (Lt.Mr. Collis-S.1:S) standing mainline and I/m (Kealoha) brought to his

‘attention of an important, emergency situation---a request---regarding unit transfer/or move

from (Bl-unit-cell#117 to B2-umit-cell#126) and I/m (Kealoha) explained the issue'matter that
he's having cell problems---a cell to Live in---regarding I/m prison politics. regarding cells
situations, and requested: assistance..emergency transfer:to said above unit/cell which cell is
sized to I/m (Drake) which cell has an available open top bunkbed and that I/m (Drake)
ccepts/and agrees for I/m (Kealoha) to move in the cell with him to resolve any an all I/m
prison politics regarding cell situations, and that T/m's (Kealoha and Drake) are compatable
to house and live together because they are both homeboys from the island, and also I/m's
(Drake and Kealoha) also stressed the matter issue to (Lt. Mr. Collis) attention that said
issue/matter is of importance an of emergency and of priority so that said issue does not
become a serious potentual/dangerous problem as to where I/m's getting hurt/injured, and both
I/m's (Kealoha and Drake) handed (Lt. Mr. Collis) a cop-out(I/m request to staff: forms)
regarding said subject matter, which said cop-out where addressed/made out to institutional
3taffs-(Ms.Brandt and Mr.Graeber-S.I.S.'s) and requested (Lt. Mr. Collis) if he could make
sure that said cop-outs get to said staffs said above he stated that he will make sure that
(Ms.Brandt and Mr.Graeber) get your cop-outs and that he would look into our said issue/matter..

| See, Exes as 7 BL Bz...

1%,
~ Case 1:20-cv-00972-JPW-PT Document 1. Filed 06/17/20 Page 18 of 72

On-4/11 or 12/2018, after lunch mainline, I I/m (Drake) while im(B2-unit) I/m saw the unit
counselor-(Mr-Durkins) and approached and spoke with him regarding same issue and Lequested.
his assistance upon moving my homeboy I/m (Kealoha) to B2-unit-Cell#126 to aviod all probLens
regarding I/m prison politics and counselor-(Mr. Durkins) stated that he could not assist om
or I/m «Kealoha),..About an hour later I saw Mr. Fisher-(Case manager~-Bl~unit ) seeking his
help/assistance upon said important/emergency matter and explained the issue and requested. if
ould move. I/m (Kealoha) from (Bi-umit-cell#117 to B2-tmit-cell#126) (Mr. Fisher) also stated
-cpbat he could not assist me or I/m (Kealoha) and I stressed the urgency assistance (Move)
before the issue matter at hand timms into a serious matter and [/m or Staffs get hurt/or

injured, and no avail from either’ (FCO)...See, Ehibir Ci , 2

baie

 

13. on 4/13/18 at about: 8:00pm., while coming in from out door recreation(Rec.) the ~
institution compound (CO's) and (Ms.Brandt-S.1I.S.) was standing at the rec. door gate which,
_I T/m (Drake) and I/m (Kealoha) approached (Ms.Brandt) and inquired’if she received our

op-outs two of them that we gave to (Ht.Mr.Collis-S.1.S.) that was addressed to you her.
‘regarding an impottant emergency situation/issue of priority regarding I/m prison politics
regarding cells, and we explained the makter/issue at hand, and she took our names down and-. .
stated she will look for our cop-outs and will get back to us.on the matter... .Ses,, Exiibit Ol Be

<4, On 4/16/18 at about 7:30am., during maimline bseakfast at Green Corridor by metal
detector, I I/m (Drake) fell into a physical altercation with couple of I/m--which I was a
victim to allege(Assault) ---regarding I/m prison politics. over institutional umit cells which
aid matter/issue (Problem) was brought to institutional bureau staffs attention a "NOTICE"
‘Cop-Out)/(I/m Request To Staff.Form) amd sought an emergency security (Safety) assistance
as bureau of prisons duties requires prusuant to (18 USC.§:4042)and no avail, which bureau
staffs (CO's) intentional gross act of negligent:which resulted upon me I/m (Drake) and I/m
(Kealoha) getting into a physical altercation with other [/m's and getting turt and receiving
personal injuries---I/m (Drake) received the following injuries:Abrasions to face-See, .
attatched(U.S$.DOJ/FROP/USP CANAAN) (HSD) clinical encounter medical injury assessment reports
(HSD and SHU Infirmary),Exhibit A, which all.said above:cawld have: been prevented if: bureau -
staffs of said institution-(USP CANAAN) was not "Negligent'’ upon his or her duties, and
ignoring the safety and security of I/m's well being by failing to respond to an emergency
situation that resulted.upon I/m's getting hamed...:See, ExhibitsB © G/m, Joseph F.F. Drake
solemly sware and declare under the penalty of perjury pursuant to (28 ySc.§i1746 and 18 USC
1642) that all stated as written above (DOIRC) isetrue and correct to the best of my
ledge and not meant to: mislead. ..NODE:I/m (Drake) in this incident/case is an innocent by standard...

COMPLAINT / CLAIM

IS - Under the FIGA pursuant to 28 USC § 2675; 28 CFR § 14.4 et.Seq., federal I/m may bring
(ATC) for injuries they sustain in custody. as a comsequence of the "Negligent or wrongful act
or omission of BOP.:officials... oo

i, L/M (Drake): herein seek that hig (ATC).complaint before this..agency FBOP Regional Coumsel
ffice review I/m compliant/claim in light of, Gray v. U.S.,486 F. App'’x. 976,978(3rd Cir. 2012),
Jone vs U.S.,534 F.2d 53,(5th Cir. 1976) and may this agency construe this complaint/claim |

liberally...

W1. ° T/m (Drake): complaint/claim that bureau staffs (CO's) at FBOP/USP Canaan deliberately _.
caused I/m injury. by negligently failing to respond or take remedial measures upon an important
/emergency situation and failing his or her duties...

1g. I/m (Drake) contends that the (DOIRC) stated above at(f) it, 12, 13, 41,clearly demonstrat:
that bureau staff's (CO's) of USP Canaan action are intentional/ or gross act of negligence
pro-se wrongful act or omission within---Deliberately ignoring I/m's emergency request matter---

a
_ Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 19 of 72

the, scope of their duties that mounts to violations of.U.S,/DOJ/FBOP policies directives of
Standard of Employee Gonduct as folitows: (1) Inattention To Duty, Loafing, Potential danger
to safety of person; (2) Endangering the safty of or causing injury to I/m's, or others «0. i
though carelessness or failure to follow instruction; (3) Failure to respond immediately to
as emergency situation; (4) Failure to observe the safety precausions of I/m and Institution

q scurity; (5)Negligent to Duty; (6) Infamous, Nortoriously Disgraceful Conduct; (7) Breach Of
anstitutional/Facility Security...See,(FBOP PS.-3420.11-Standard Of Employee Conduct)

19. Tym, | > contends that said above (FBOP) Policy Directive(PD)/Program statement(PS)
3420.11¢Standard Of Emphayee:Conduct) applies to all employees of the bureau and will. _..
conform to procurement integrity and regulation and will up hold the Ethical Rules Governing
their profession and the bureau employees who fail.to abide by the Ethical Rules mandate at
‘(EBOP) (PS.) 3420.11-(Standard Of Employee Conduct) breaches title 18 USC § 4042, creates a

q ity of care owed by the FBOP to those in BOP custody and the duty of care owed by the BOP to
rederal Prisoner's is fixed by 18 USC §.4042 (2)(3), that requires FBOP to exercise ordinary
diligence.:to keep prisoner!s..safe and free from harm...See, Hossiac v. U.S.,.682 F. Supp. 23,
25 (MD. Pa. 1987)...Note:T/m (Drake) in this incident/case is an imocent by standard and a victim to the cause...

 

20, In addition, BOP Progran statement (PS) 5270.10 and 5321.08 and 5621.06::. mandates that
FBOP provides an oderly Enviroment forall I/m's incarcerated in prison in general population
FBOP. .« ,

_ 4, Likewise, Pennsylvania Tort Law requies that when a party is in custady, "The custodian
has the duty to exercise reasonable care to preserve the life, health and safety of the
person in custody...However, I/m's is only entitle to recovery upon first exhausting the
administrative remedies as to were thecause of injury occurred as to (FICA) pursuant to 28
USC § 2675, if I/m can prove that the FBOP bureau of employees of said prison (USP CANAAN)
breached:his or her duties and-caused I/m (Draké) his injuries...See, Gcrundoski v. U.S.
Civil Action No.:3:07-2207, 2012 WL 1721781, at 5 (M.D. Pa. May 16, 2012); Swift v. HOSP. OF
PHILADELPHIA, 456 Pa. Super, 330, 6901 A. 2d 719,722 (Pa. Super. 1997).... >

22. To establish a negligence claim under Pennsylvania Tort Law a person/inmate must
establish four elements: 1) The FBOP Bureau Employees Owed A Duty.Of Care; €2) Duty Was

eached; (3) The Breach Caused The Injury; (4) The Person/Inmate Suffered An Actual Loss
Bc Damages...See, MARTIN v. EVENS, 551 Pa. 496, 502, 711 A.2d 458, 462 (1998)...I/m will
prove/and establish the above elements below:

THE F.B.0.P. BUREAU EMPLOYEE'S OWED A DUTY OF CARE:

‘23, The FBOP Employees owed a duty to I/m umder-18 USC §:4042, to provide suitable quarters
and provide for the safekeeping, care and protection to all prisoners incarcerated in federal
prisons “(USP CANAAN) FBOP....

@4, Likewise, Pennsylvania law requires that when a party is in custody, "The Custodian has

the duty to exercise reasonable care to preserve the life, health and safety of the person/

T/m in custody...The duty is to take reasonable steps under the circumstances" to protect an
prisoner from harm... . "

FBOP BREACH ITS DUTY OF CARE:

25. _The FBOE/USP CANAAN bureau of employees breached the duty of reasonable cate when it
knowingly ignoring I/m's the safety and security of I/m's well being by failing to respond to
to an emergency Situation upon T/m's (Drake) and (Kealoha) request and notice for emergency

tt '
~ Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 20 of 72

important matter regarding institutional cells and I/m's prison politic regarding cells, see
patagraphs(il), WW, WA, 13,44 (DOTRC) stated above, that bureau staffs. failing to act
upon I/m emergency request resulting of said I/m's getting hurt and receiving injuries and

becoming victims of an. assault, which constitutes/proves negligence of duty of (GARE)...

D  FROPSEREACE CAUSEDTE/M INJURY: fo.0.05,

‘Ze, The FBOP bureau of employees (USP Canaan) breach of duty of reasonable care proximately
cause Ifm injury...The proximate cause is defined above at (DOIRC) at paragraphs(l), tl,
im, 13, 4 it is the negligent act---See, 97.18 --» that gesulted in an injury that
was the acts natural and probable consequence in light of the circumstances..-

 

 

2t. The FBOP employees knowingly placed I/m (Drake) and T/m (Kealoha) in danger by failing
o take I/m's important/emergency problem seriously and take remedial measures and failins
to act upon important matter, which resulted I/m's getting harmed...Bureau employees of said
institution (USP Canaan) Negligence breach caused I/m's injuries... See Bihibits B oC

(I/M) SUFFERED AN ACTUAL LOSS OR DAMAGES:

%%. I/m suffered loss of blood and (Physical). personal injuries =(Abrasion across forehead,
L. Gheek, L. chin/cut(s) and /or Abrasion(s)/Abresion mid forehead, measuring approximately
pes in circlar shape, has swelling with Abrasion mid swelling left side of face overlying
ygotia/ localized swelling, mass and lump, head, R220- current-mid forehead...See, attatched
Medical Records Clinical Encounter Injury Assessment Report(s) and I/m also has suffered a
mental and emotional distress (Traumatation), personal injuries (Physical and Mental and
emotional distress trauma),1I/m would not have been subject to had an act of federal bureau
employees (USP CANAAN) misconduct as to its standard of .employee conduct and negligent and
breach not occurred in this case...

‘24+ T/m also contends that he has suffered mental and emotional distress as through being a
(victim) of an assault....Under Pennsylvania Law recognizes a cause for negligent. infliction
of emotional distress in three types of cases, namely when: 1). Person suffers.a physical
injury which causes the emotional distress; 2) Person did not suffer a personal impact but
ys in the zone of danger; 3) Person witnesses an accident causing serious injury to aclose
Mamilt member...

©, In order to state a claim under which relief can be granted for the tort of intentional
infliction of emotional distress, the person must allege physical injury. andasuffictent tél 3
meet the statutory criteria of 28 USC § 1346(b)(@) and 42 USC § 1997e(e),... Tormecover for

intentional. infliction of emotional’ distress.in’ Pennsylvania, 4 persen.mist support the claim
of emotional distress. with competent medical evidence , in form of expert medical evidence,..

21. To prove a claim for intentional. infliction of emotional distress, the following
lements must be:established: 4) the conduct must be extreme and outrageous; (2) it mist be
intentional or’ reckless; (3):it must cause emotional distress ; (4) that distress must be
severe...As all stated above at(BOIRC)(M) it, i2, (13, \_, clearly prove: that I/m suffers a
serious mental and emotional distress trauma ; as..being, a victim of an assault through the
negligent of bureau employees of USP Canaan and place/iinmateiin a zone of danger... . ii:

Ba: T/m contend that upon the severe mental and emotional distress under the tort law as
Jistinguished that "SHOCK" to the person (Human Being) "NERVOUS SYSTEM", which commonly is
segarded as "INJURY" to the "BODY" rather than to "MIND", and hence satisfied the requirement
of “PHYSICAL INJURY"...See, e.g. Vanoni v. Western Airline, 1967, 247 Cal. App. 2d. 793, 56
Cal. RPIR. 115... ‘A

«ne
Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 21 of 72

33. I/m has established a claim under FICA against the FBOP agency bureau employees premise
upon negligence and I/m has demonstrated and provided by preponderance of facts that I/m has
established prerequisite above showing that a federal employee was responsible for I/m claim
personal injuries (Physical and mental and emotional distress trauma). under (FTCA) 28 USC §

. 9675 and breach of duty (18 USC § 4042) under the state of Pennsylvania Tort Law...

CONCLUS TON

I/id contends that FBOP agency bureau employees is responsible/lhable under FTCA for the
act decribed herein based on the wrongful act or omission acting within the scope of duty.he
orvwher (Prison Official) owes to his or her employer he or her was hired to do...

Pursuant to 28 USC § 2675,1346(b),2671-80 and 28. CFR § 14.2 the undersigned T/n, _
_’ _.... is required to request a specific sum of ($5,000,000.00) contained for the damages
2 sustained and therefore the above mentioned I/m request damages and/or settlement with the
agency FBOP/USP Canaan, bureau employees responsibleifor I/m personal injuries...

DAMAGES SOUGHT
AFFIDAVIT IN SUPPORT’ OF CLAIMS MADE

Fou the facts stated in this administrative tort claim is with personal knowledge and
vue and correct, in good faith...The above I/m Joseph F.F. Drake, Swear and declare under

. w.epenalty. of perjury under the law of the United States. (28 USC § 1746 and 18 USC § 1642)

_ that all above mentioned in writing is all true and correct to the of his knowledge...

   

Date ! Joseph F.F. Drake#00886-093:
USP Tucson .
P.O. BOX 24550
Tucson, AZ. 85734

| Respectfully Submitted,:.i
Daas 2. 2.0] | CL ob. See

 

Les |
Federal Bureau of Prisons

 

Northeast Regional Office
Via Certified and Return Receipt Mail

U.S. Custom House-7th Floor
2nd & Chestnut Streets
Philadelphia, PA 19106

March 13, 2020

Joseph Drake, Reg. No. 00886-093
USP Tucson

P.O. Box 24550

Tucson, AZ 85734

RE: Administrative Claim No. TRT-NER-2019-02817
Reconsideration

Dear Mr. Drake:

On March 2,.2020, this office received your request for
reconsideration of this Office’s August 23, 2019, denial of
Administrative Claim No. TRT-NER-2019-02817. Your claim was
. reconsidered for settlement as provided by the Federal Tort
Claims Act, 28 U.S.C. § 2672, under authority delegated to me by
28 C.F.R. § 543.30. Specifically, you seek reconsideration of
your tort claim in which you allege you clearly demonstrated
compensable loss. Additionally, you contend you suffered
physical and mental injuries as the victim of an assault.

A review finds you have not submitted any new or previously
unknown evidence in support of your reconsideration request.
There is no evidence you experienced a compensable loss as the
result of negligence on the part of any Bureau of Prisons
employee. In addition, you seek an undisclosed amount of
damages for physical and mental distress. However, 28 C.F.R. §
14.2 requires a claimant to provide a Sum Certain when
submitting a claim. Accordingly, your claim is denied.

 

Regional Counsel

cc: E. Bradley, Warden, USP Canaan

EXHIBIT - 2
  

eC aSe 1:20-cv-00972-JPW-PT Document 1. Filed 06/17/20 _Page 23 of 72
= U.S. Department of Justice

Federal Bureau of Prisons

Northeast Regional Office
Via Certified and Return Receipt Mail —
, U.S. Custom House-7th Floor

2nd & Chestnut Streets
Philadelphia, PA 19106

August 23, 2019

‘Mr. Joseph Drake, Reg. No. 00886-0093

USP Tucson
P.O. Box 24550
Tucson, AZ 85734

RE: Administrative Claim No. TRI-NER-2019-02817
Dear Mr. Drake:

Administrative Claim No. TRI-NER-2019-02817, properly
received on February 25, 2019, has been considered for settlement
as provided by the Federal Tort Claims Act (FTCA), 28 U.S.C.

§ 2672, under authority delegated to me by 28 C.F.R. § 543.30.
Damages are sought in the amount of $5,000,000.00 based on a
personal injury claim. Specifically, you allege on April 16,
2018, you were assaulted by other inmates at USP Canaan due to the
deliberate. indifference of staff towards your security needs. You
state you suffered injuries as a result of the assault.

An investigation, including a review of your medical records,
shows on April 16, 2018, you were assaulted by other inmates at
USP Canaan. All inmates were ordered to cease and lay on the
ground to be placed in restraints. You were medically assessed
and placed in the Special Housing Unit. You were treated for
minor, lacerations to your forehead and swelling on your face.
There is no indication staff were aware of issues between you and
other inmates prior to this incident... Following an investigation
of the incident, you transferred to another institution. There is
no evidence you experienced a compensable loss as a result of the
negligence on the part of a Bureau of Prisons employee.
Accordingly, your claim is denied.

If you are dissatisfied with this decision, you may bring an
action against the United States in an appropriate United States
District Court within six (6) months of the date of this letter.

Sincerely, ©

  

Darrin Howard.
Regional Counsel

cc: E. Bradley, Warden, USP Canaan. . *

»

RS

EXW\ BIT- ©
 

 

Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 24 of 72

U.S. Department of Justice
Federal Bureau of Prisons

Northeast Regional Office

 

U.S. Custom House
and & Chestnut Streets - 7" Floor
Philadelphia, PA. 19106

March 11, 2019

Joseph Drake, Reg. No. 00886-093
USP Tucson

P.O. Box 24550

Tucson, AZ 85734

Re: Administrative Claim Received February 25, 2019
Claim No. Claim No. TRI-NER-?2019-02817

Dear Mr. Drake:

This will acknowledge receipt of your administrative claim
for an alleged loss of personal property or personal injury at
USP Canaan. ,

Under the provisions of the applicable federal statutes, we
have six months from the date of receipt to review, consider, and
adjudicate your claim.

' All correspondence regarding this claim should be addressed
to Federal Bureau of Prisons, Northeast Regional Office, Room

- 701, U.S. Custom House, 2nd & Chestnut Street, Philadelphia,

Pennsylvania 19106. If the circumstances surrounding this claim
change in any fashion, you should contact this office

immediately. Also, should your address change, you should
contact this office in writing accordingly.

Sincerely,

ie

Darrin Howard
Regional Counsel

 
)

tot

Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 25 of 72

 

 

 

 

 

 

 

 

5 “om
" BP-A0148 INMATE REQUEST TO STAFF cpFrM

JUNE 10 :

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

(Name and Title of Staff Member) DATF*: .
Ms -Brartit-s.1.S. And Me -Grasber-5.1.5.  AfU/18 or 4/12/18
FROM: ._,° . ' REGISTER NO.: -
Fordrick Kealoha OY 91693-022

WORK ASSIGNMENT: .. Unit Orderly . UNIT: py we YT

SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary. Your failure to be specific may result in no action being
taken. If necessary, you will be interviewed in order to successfully respond to your
request. :

Lan sineebie, Unpredest to sat secking your arerpency r ge/ Oo sfex
fron BlAinit-Cell, ': to Rhit-Cell125, die too situation at hand and prism 1 Vin politics and trying to

avoid any problems... This cop-out is a notice/ and request to your attenticn pursuant to 18: 88C § 4042 (1). -

 

~ (2)(3)...1 wish not to further laberate upm the issue/ subject matter at hand, and hoping that you uner-

stand and read between the line, and respectfully seek your assistance, I/m wishes to move in with oe of

 

his people fran the isla in R2hit em-open celd..available, seo. attatched : cop-out... ‘Thank You! !!
Respectfully Submitted, —

 

 

 

(Do not write below this line)

 

DISPOSITION:

 

Signature Staff Member Date

 

 

Record Copy - File; Copy - Inmate

PDF Prescribed by P5511 a

 
  
   

This ~eSrm Feplaces Br TE. UTU dared Oct 86
and BP-S148.070 APR 94 *

PRLE IN SECTION 6 UNLESS APPROPRIATE FOR Pomabadhy FOLDER SECTION 6
Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 26 of 72

BP~AO148 INMATE REQUEST TO STAFF cprRM

JUNE 10

U.S. DEPARTMENT OF JUSTICE _ FEDERAL BUREAU OF PRISONS

   

 

 

 

 

 

5 { TO: (Name and Title of Staff Member) DATE:
Ms.Brandt-S.1.S. and Me.Gradber-S.1.S. | — or 4/12/18
FROM JOSEPH F..” REGISTER NO. 53
p WORK ASSIGNMENT -RECYOE DEPT. . UNIT: “RQ

 

 

 

; SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary. Your failure to be specific may result in no action being
If necessary, you will be interviewed in order to successfully respond to your

 

taken.
request. | :.
T an submitting this cop-out as referme to said Tin , idk

accept/ and willing to take, [/m as my cellmte, we are conpaliahle and said [/fn-is ay people fron the

island, and T have an open bad...1 request that said [/m be emergency moved/ or transfered fron Bithit-

> CelF18' to B2-Unit-Cel #126, as reference subject matter at hand, please consider this anerpemcy regest
pursuant to 18 USC § 4042(1)(2)(3)... Thank You!!!

 

 

 

 

 

 

 

(Do not write below this line)

 

y DISPOSITION:

 

Signature Staff Member ” Date

 

 

{ Record Copy - File; Copy - Inmate

PDE Prescribed by P5511

This form replaces BP- 148. 070 dated Oct 86
and BP-5148.070 APR 94

’

PRLE IN SECTION 6 UNLESS APPROPRIATE FoR Prverbadby FOLDER SECTION 6

a Oe “EXH1 Gi T- EZ.’

7 &
D

P

_, _ Case 1:20-cv-00972-JPW-PT Document 1 - Filed 06/17/20 Page 27 of 72 °

” BP-A0148 INMATE REQUEST TO STAFF cDFRM

JUNE 10

   
 

U.S. DEPARTMENT OF JUSTICE _ ss FEDERAL BUREAU OF PRISONS

 

 

: (Name and Title of Staff Member) DATE: pf ig/..
" FISHR~(caso-mermger) Yi 2olS

FROM: Kealahn E | | REGISTER NO.: qa 73 42. G22

WORK ASSIGNMENT: tit Orderly UNIT: Bt eI

 

 

 

 

 

 

 

 

SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary. Your failure to be specific may result in no action being
taken, If necessary, you will be interviewed in order to successfully respond to your
request.

Tan submitting thisweqest to staff, 2 as nit change/ or
fron Blthit-CelyHlt7 to PoUnit-Cel Al, de | too sihmtion at hand ad prison Vin politics and trying to
avoid any problers... ‘This: cop-out is 2 notice/ ani request to your attention pst to 18:BEC § 4042 )62}
(2)(3)...T wish not to further leberate up the issue/ subject matter at band, and hoping that you umkr-
stabd and read between the. line, and respecth tyrseck your assistance, Tin wishes to move in with oe of

 

 

his people fiom a the idlaxt j in. P2tnit.-2- doen cBUL oGilsbte, ~ ‘Se2. attatched. dxp-cut: Thee Yo : ee
Respectfully Submitted

 

 

(Do not write below this line)

 

DISPOSITION:

 

Signature Staff Member Date

 

 

®@ Record Copy ~ File; Copy - Inmate

1%

PDE ' ‘prescribed by P5511

This form replaces BP- 148.070 dated Oct 86
and BP-S$148.070 APR 94.

SECTION 6

POLE IN SECTION 6 UNLESS APPROPRIATE FOR Prumbaday FOLDER

ExH1 B17 - © \
. Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 28 of 72

’ ou -~ aa

BP-AQ148 INMATE REQUEST TO STAFF corr

JUNE 10 .
U.S. DEPARTMENT OF JUSTICE __ crm Pp EDERAL BUREAU OF PRISONS

   

 

- TO: (Name and Title of Staff Member) DATE: iis. ,
MR. FISHER-(CASE: MANAGER) . Gi Loi&

 

REGISTER NO.:

ROM? SOSEPH F. DRAKE. so SO . 0886-093

 

WORK ASSIGNMENT: _ | owre:
, , 2

SUBJECT: (Briefly state your question or concern and the solution you are requesting.

Continue on back, if necessary. Your failure to be specific may result in no action being
7 taken. If necessary, you will be interviewed in order to successfully respond to your

request.
,lic&

T an aimittine this cop-out as referme to said Vn Keat cha,

accept/ and willing to teke, [/m as my cellmate, we are campatishle ad said [fn is my people from the!) ::
island, and T have an open bed...T request that said [/m be enerpery moved/ or traefered frm Bi-thit-

 

 

 

 

Gel BAIS: to B2-hit-Gei kH26, as reference subject matter at bend, please consider this erorpeacy reqest
pursumnt to 18 USC § 4042(1)(2)(3)...Thak You!!!

 

Respectfully. Subuitted,

 

 

 

(Do not write below this line)

    

pacers, tre

DISPOSITION: ; |

 

 

Signature Staff Member - j Date

 

 

Record Copy - File; Copy - Inmate
PDF Prescribed by P5511

This form replaces BP-148.070 dated Oct 86
and BP-$148.070 APR 94

FREE IN SECTION 6 UNLESS APPROPRIATE FOR Poxathad ay FOLDER. SECTION 6

yo RB TH ED

a ~
' Case 1:20-cv-00972-JPW-FEy pocumens 1 Filed 06/17/20 Page 29 of 72
' . ureau OT Prisons .

Health Services
Clinical Encounter

 

Inmate Name: DRAKE, JOSEPH F - Reg #. 00886-093
Date of Birth: 08/15/1971 Sex: M Race: ASIAN/PAC. Facility: CAA

Encounter Date: 04/16/2018 09:11 Provider: Kaiser, Kenneth PA-C Unit: Z01

 

Injury Assessment - Non-work related encounter performed at Health Services. °

SUBJECTIVE:
INJURY 1 . Provider: Kaiser, Kenneth PA-C
- Date of Injury: 04/16/2018 06:54 Date Reported for Treatment: 04/16/2018 09:10
Work Related: No Work Assignment: USP RECYCL

Pain Location:

Pain Scale: 0

Pain Qualities:

Where Did Injury Happen (Be specific as to location):

green corridor near food service
Cause of Injury (Inmate's Statement of how injury occurred):

altercation
Symptoms (as reported by inmate):
~ none per inmate

 

 

OBJECTIVE:

Temperature:
Date Time Fahrenheit Celsius Location Provider
04/16/2018 09:11 CAA 98.7 37.1 Oral Kaiser, Kenneth PA-C

Pulse:
Date Time Pate Por Minuts Lscation Rhythm Providor
04/16/2018 09:11 CAA 97 Via Machine Kaiser, Kenneth PA-C

. Spirations:
Date Time ‘Rate Per Minute Provider
04/16/2018 09:11 CAA 415 Kaiser, Kenneth PA-C

Biood Pressure: .
Date Time Value Location — Position Cuff Size Provider
04/16/2018 09:11 CAA 142/93 Left Arm . Sitting Aduit-reguiar Kaiser, Kenneth PA-C

, yo:

_ Date — Time Value(%) Air Provider

04/1 6/2018 . 09:11 CAA. 100 ‘Room Air Kaiser, Kenneth PA-C

Exam:
General

Appearance
No: Appears Distressed
) Head
General

Yes: Abrasion(s)

" al
| 47
Eyes : EXH/ AIT
“eanerated 04/16/2018 09:15 by Kaiser, Kenneth PA-C Bureau of Prisons - CAA Page 1 of 2

su.4
Case 1:20.cy200972.JPWA-RT Documented 66/4 7/20—Page Stott?

YE ~'00886-093

 

 

nmate Name: ' DRAKE, JOSEPH F Reg
Date of Birth: 08/15/1971 Sex: M Race: ASIAN/PAC. Facility: CAA
Encounter Date: 04/16/2018 09:11 Provider. Kaiser, Kenneth PA-C Unit: Z01
Exam:

General

Yes: PERRLA, Extraocular Movements intact

Ears .
External Ear
Yes: Within Normal Limits

No: Draining
Face
.General
Yes: Swelling
< No: Symmetric
Mouth
Mucosa
No: Trauma
Neck
General
Yes: Supple

“yam Comments -
~ abrasion mid forehead, measuring approximately 5x5cm in circular shape, has swelling with abrasion mid swelling left

side of face overlying zygoma
ASSESSMENT:

Localized swelling, mass and lump, head, R220 - Current - mid forehead

PLAN:

Disposition:
Follow-up at Sick. Call as Needed

@ vent Education Topics: ;
Date Initiated Format , Handout/Topic Provider Outcome

04/16/2018 | Counseling Plan of Care Kaiser, Kenneth Verbalizes

Understanding
will follow up as needed

' Gopay Required: No Cosign Required: Yes
plephoneWVerbal Order: No

Completed by Kaiser, Kenneth PA-C on 04/16/2018 09:15
Requested to be cosigned by Sommer, Diane MD, CD. |

Cosign documentation will be displayed on the following page.

“enerated 04/16/2018 09:15 by Kaiser, Kenneth PA-C Bureau of Prisons - CAA Page 2 of 2

)

Ao
. Case 1:20-cv-00972-JPW-B], -BoGuoeptisdHs" 06/17/20 Page 31 of 72

Health Services
Clinical Encounter

 

Inmate Name: DRAKE, JOSEPH F . ” Reg # 00886-093
Date of Birth: 08/15/1971 - Sex: M Race: ASIAN/PAC. Facility. CAA

Encounter Date: 04/16/2018 13:00 Provider: Kabonick, M. EMT-P ‘Unit: 201

 

Injury Assessment - Non-work related encounter performed at Special Housing Unit.

SUBJECTIVE:
INJURY 1 Provider: Kabonick,M.EMT-P
Date of Injury: 04/16/2018 06:45 , Date Reported for Treatment: 04/16/2018 13:00

Work Related: No Work Assignment: USP RECYCL
Pain Location:

Pain Scale: 0

Pain Qualities:

Where Did Injury Happen (Be specific as to location):
Green Corridor

Cause of Injury (Inmate's Statement of how injury occurred):
Inmate involved in altercation with another inmate.

Symptoms (as reported by inmate):

~ Abrasions to face.

 

 

 

OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
04/16/2018 13:00 CAA 97.1 36.2 Oral Kabonick, M. EMT-P
Pulse: .
Date Time Rate Perifinute Location Rhythm Provider
04/16/2018 13:00 CAA 90 Via Machine Kabonick, M. EMT-P
4 .cirations: , .
ate Time Rate Per Minute Provider
04/16/2018 13:00 CAA 16 Kabonick, M. EMT-P
Biood Pressure:
Date Time Value Location Position Cuff Size Provider
04/16/2018 13:00 CAA 172/94 Left Arm: Sitting Adult-regular _Kabonick, M. EMT-P
po?
Date Time Value(%) Air Provider
04/16/2018. 13:00 CAA 400 Room Air Kabonick, M. EMT-P
Exam:
General
Affect
Yes: Cooperative
Appearance

Yes: Appears Well, Alert and Oriented x 3

No: Appears Distressed, Lethargic, Dyspneic, Appears in Pain, Pale, Acutely Ill
Skin ; ,

peepee _ Page 1 of 4

\\- G2

“yous 04/46/2018 14:53 by Kabonick, M. EMT-P Bureau of Prisons - CAA

we EX

 
Case 1:20 cv NNOZ.2.I PAL DT Documant ry lee O4N172Zo.p 95.6625
* POR nt POST T Terre ree Tayo ve ULIa

 

 

nmate Name: * DRAKE, JOSEPH F ee" Rag #  00886-093
Date of Birth: 08/15/1971 Sex: M Race: ASIAN/PAC. Facility: CAA
Encounter Date: 04/16/2018 13:00 Provider: Kabonick, M. EMT-P Unit: 201
Exam:

General

Yes: Within Normal Limits, Dry, War mth

‘ No: Clammy, Cool, Diaphoretic

Wound

~ Yes: Wounds present

Trauma
Yes: Abrasion

No: Deformity, Swelling, Edema, ‘Hematoma, Laceration, Puncture Wound, Hemorrhage, Ecchymosis .

Head
General
( Yes: Symmetry of Motor Function, Atraumatic/Normocephalic, Abrasion(s)
Eyes
General
Yes: PERRLA
Periorbital/Orbital/Lids
Yes: Normal Appearing
No: Trauma
( Ears

External Ear
Yes: Within Normal Limits

No: Trauma
Nose
General .
Yes: Nares Patent
No: Deformity
- Face
, Generai
Yes: Symmetric, Trauma
Lips
General
Yes: Within Normal Limits
No: Abrasion, Swelling, Bleeding, Laceration(s) .
Mouth
General
Yes: Within Norma! Limits
_ Mucosa
Yes: Within Normal Limits
No: Trauma
Neck
Generali
. Yes: Within Normal Limits, » Supple, Symmetric, F Full ROM
No: Trauma

) Pulmonary
Observation/Inspection
Yes: Within Normal Limits
No: Coughing, severe w production green/brown mucus, Respiratory Distress

Peripheral Vascular

ro 04/16/2018 14:53 by Kabonick, M. EMT-P ‘ Bureau of Prisons - CAA Page 2 of 4

34.
      

: Cy . ‘) Z hf fn lta oe z
amate Name: *‘ DRAKE, JOSEPH F | Reg#  00886-093
Date of Birth: 08/15/1971 Sex: M Race: ASIAN/PAC. Facility. CAA
Encounter Date: 04/16/2018 13:00 Provider. Kabonick, M. EMT-P Unit: 201

 

Exam: .
General
Yes: Within Normal Limits

- Arms |

Yes: Radial Pulse Normal, Capillary Refill Normal

Abdomen
inspection |
Yes: Within Normal Limits
_ No: Trauma
Musculoskeletal
Chest Wall
Yes: Normal Exam
No: Trauma —

Back
Yes: Normal Exam

No: Trauma

Exam Comments /
~~ Injury assessment perform on video due to use of force.

Abrasions across forehead, L.. cheek, and L. chin.

Awake, Alert, and Oriented to Person, Place, and Time. No trauma or injuries noted to the Head, Neck, Eyes, Ears,
Nose, Mouth, Chest, Back, Aodomen, Arms, Legs, or Hands. PEARRL. Skin is warm, dry, color is WNL. Lungs -
speaking full sentences without difficulty or distress. Apdomen - unremarkable. Moves all extremities well, distal
modalities intact.

ASSESSMENT:

Cut(s) and/or Abrasion(s)
Injury Classification: Minor Injury

PLAN:

Disposition: .
Follow-up at Sick Call as Needed
Follow-up at Chronic Care Clinic as Needed
Discharged To Housing Unit with Medical Idle
Discharged to Housing Unit-No Restrictions
Notify Medical Duty Officer

Patient Education Topics:

 

Date Initiated Format andout/Topic Provider Outcome
04/16/2018 Counseling . Wound Care Kabonick, M. Verbalizes
Understanding
) Keep abrasions clean with soap and water. Report to HSU staff if develop any S/S of infection.
in 04/16/2018 14:53 by Kabonick, M. EMT-P Bureau of Prisons - CAA. Page 3of 4

33
 

tec OCrE 20 PANE ST a3

nmate Name: * DRAKE, JOSEPH F °

 

Date of Birth: 08/15/1971 Sex: M Race: ASIAN/PAC. Facility: CAA
Encounter Date: 04/16/2018 13:00 Provider: Kabonick, M. EMT-P Unit: Z01
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: Yes By: Sommer, Diane MD, CD
‘Telephone or Verbal order read back and verified.

Completed by Kabonick, M. EMT-P on 04/16/2018 14:53
Requested to be cosigned by Sommer, Diane MD, CD.
Cosign documentation will be displayed on the following page.

Cenerated 04/16/2018 14:53 by Kabonick, M. EMT-P Bureau of Prisons - CAA Page 4 of 4

34
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 35 of 72
FBO / USP CANAAN / 3, TH GSO K/
PSY cho log 1) EPA RL WAI Al 4.

 

 

 
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 36 of 72
BP-A383.058 INMATE PERSONAL PROPERTY RECORD cDFRM

SEP 05
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

   

 

institution: Kee Ce aa aeN eq Sev) 1. Name: + Dea We 5 “Vos eel
2. Register ro GO QE: 4e, ty ‘@ q as 3. Unit: gx a py: | 4. Date & Time of Inventory: qf Ag f [P,
- ~ F 5 t

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§. Purpose of Inventory (Check one that applies): Date and Time of Action: _ aps 4ftB i200 6. Disposition (Disp.)
a,__ Admission b. Hospital c. Writ d. Transfer e. Detention D-Donated . M-Mail S-Storage
— — —_— _ ’ K-Keep in Possession
f. x Release g.___ Incoming Package bh. Other (specify) C-Coniraband (Attach BP-S102)
7. Type of Property: ‘ °
a. Personally Owned lems : b. Hygicne, etc. aged. Tabacco items
#. : . Article Disp. | # Article Disp. # Article ise # Article Disp.
_____ Batteries i ____ Plastic spoon, cup ____ Dental Floss . f/f. ___ Chewing tobacco _
___ Belt oe ____ Playing Cards ee ___ Dentures of Snuff
__ Billfold ee ___ Purse __ ____ Deodorant : __ | __ Coffeemaie ~~
Books, Reading _ ___ Radio (w/earphug) __ ____ Hair of , ae ___. Cold drink mix, soda —
hard soft ___ Religious Medal _ | __Noxema <p ef Fruit ~
____ Books, Religious _ ___ Ring _ ___ Powder __ ____ Honey, Hi-protein ~~
hard Soft _ ___ Shirt/Blouse __ ___ Razor, , __ _ Instant chocolate a
___ Brassiere _ _____ Shoes _ : __ Shgefpoo __ _____ Instant coffee —
___ Cap, Hat __ ____ Shoes, shower : aving lotion ee en ee _
___ Coat | __, Shoes, Slippers 5 |. Skin lotion _ | _
___ Coins _ ____ Shoes, Tennis ee Soap dish | ee —
__ Comb ___ ____ Shorts 2 / ___ Toothbrush | ~ ~~
____ Combination Lock __ ___ Skirt se ____ Toothpaste | ~~
___ Dress : __ _____ Slip - : , _. oe _ | _
____ Driver’s License __ ___ Social Security:Card __ el _ __ ee ~~
__ Earplugs ee ____ Socks 2 __ _ _ _ —
___ Eyeglass case _ ____ Socks, Athletic. _ oe _ _
____ Eyeglasses __ ____ Stamps / es __ .
___ Gloves __ ___ Stockings __ __ _ __ e. Miscellaneous (List any damaged
___ Hairbrush/Pick __ ____. Sunglass __ _ . . _ property and from where it was received;
____ Handkerchief : __ _ e.g. U.S. Marshal)
___ Jacket _ _ t pant __ :
____ Jogging Suit . _ —_ __ c. Hobby craft
___, Legal Materials ee ‘Trophy ee
_____ Letters __ f_ T-Shirts __ # Article Disp.
Magazines ____ Underwear _ _ : ee . __
__ Mirror __ Watch/Watchband __ ee _ _
____ Nail. Clippers __ . ___ _ __ _
___ Pant/Slacks _ _ __ ee . __
____ Pen/Ballpoint _ . _ _ _
___ Pencils _ . ee __ : __ _
___ Personal Papers _ : _ _ _
___ Photo Adbum _. . __ _ _ _.
___ Photo —_ _ __ ee _
8. ltems Alleged by Inmate to Have Value Over $100.00
. Description of Property = Value Alleged by Inmate

 

 

(4
Gee

No individiial item over $100.00

 

 

 

9, Article(s) listed as “Mail” (M) Are to be forwarded to (Name and Address of Consignee):

 

10. Claim Release: a. The receiving officer, as soonafter receipt of the property as possible, will review the inventory with the inmate to-verify it’s accuracy. Property thal is stored, kept in possession :
of the inmate. mailed out of the institution, or donated is to be marked m the’ appropriate section of this inventory form. The receiving officer certifies receipt-review and disposition of the properly
by signing below. The inmate by signing below certifies the accuracy ofthe inventory, except as noted on the form, relinquishing of all claim to articles listed as donated, receipt of all allowable items,
cand receipt ofa copy of the inventory. When the inmate claims a discrepancy in the inventory, the receiving officer shall attempt to resolve the discrepancy. If the inmate states thal there is missing
or damaged property, this information should be noted under COMMENTS. - ce md , ‘
COMMENTS:

  
 
  

Printed Name/Signature of Receiving Officers

Date: 4} ffs Time: iZoe
T have today reviewed the property returned to me. . b 6 CRE of 4 ys .

: Sd .
Signature of Inmate : Register #

 

b, Upon release of the inmate from the unit, detention, ete.. the releasing officer is to give the inmate that property stored as a result of the inmate's housing. The inmate certifies release of the property,
except as noted on this form, and receipt of a capy of the inventory by signing below. When the inmate claims a discrepancy in the inventory, the releasing officer shall attempt to resolve the
discrepancy. If the inmate states that there is missing or damaged property, this information should be noted under COMMENTS.

 

COMMENTS:
Printed Name/Signature of Receiving Officer: an : Date: Time:
+ . “2 gS j ”
I have today reviewed the property returned to me. xK ) cody, é Py ALN 008 Qe 7 oFs if iy { i& \ A=)

 

Signature of Inmate Register # Date \ Time

’ Original: Central File: Copy: Inmate, RED. Special Housing

Le (This form may be replicated by WP) EX fs f / é 4 / TT / Replaces of BP-S383 of AUG 94

USP LVN

SRE AM DESY EN ABER
1-407. 058 AckAS Gla eag¥a QO? fe-FRIMR Baremeng Io Filed.Q6/17/20 Page 37 of 72

MAY 94

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

    

 

 

CREE eee ee TT SE ee

This form is to be compieted by each inmate upon initial entry into the custody of the BOP. Staff shail aiso complete
and sign’ as appropriate. The form is then re-completed only when the inmate desires a change in any section.

 

Inmates Name: DRAKE, JOSEPH Register No.: 00886-093 Institution: FCC Tucson

 

 

 

1. CORRESPONDENCE

The staff of each institution of the Bureau of Prisons has the authority to open all mail addressed to you before
it is delivered to you. ASpecial Mail@ (mail from the President and Vice President of the U.S., Attorneys, Members.
of the U.S. Congress, Embassies and Consulates, the U.S. Department of Justice (excluding the Bureau of Prisons but
including U.S. Attorneys), other Federal Law enforcement officers, State Attorney General, Prosecuting Attorneys,
Governors, U.S. Courts, (including U.S. Probation Officers and State Courts) may be opened only in your presence
to be checked for contraband. This procedure occurs only if the sender adequately identifies himself or herself
on the envelope and the front of the envelope is marked ASpecial Mail-Open only in the presence of the inmate.@

Other mail may be opened and read by the staff.

_f you do not want your general correspondence opened and read, the Bureau will return it to the Postal Service.
This means that you will not receive such mail. You may choose whether you want your general correspondence delivered
to you subject to the above conditions, or returned to the Postal Service. Whatever your choice, special mail will
be delivered to you, after it is opened in your presence and checked for contraband. You can make your choice by

signing Part I or Part II.
Part I - General Correspondence to be. Returned to the Postal Service

I have read or had read to me the foregoing notice regarding mail. JI do not want my general correspondence
opened and read. I REQUEST THAT THE BUREAU OF PRISONS RETURN MY GENERAL CORRESPONDENCE TO THE POSTAL SERVICE. I
‘nderstand that special mail will be delivered to me, after it is opened in my presence and checked for contraband.

Signature of Inmate ‘ Register No.: Date:

Part II ~-. General Correspondence to be Opened, Read and Delivered

I have read oxhadread-tome-ehe foregoing notice regarding mail, I WISH TO RECEIVE MY GENERAL CORRESPONDENCE.

I understand that the Bureau of Prisons may open and read my general correspondence if I choose to receive same.

I also understand that, TINY livered tome, after it is opened in my presence and checked for contraband.

: @ ~
Atghature of Inmate a N\\f ak CEN Register No.: 00886-093 _ Date: | Y \y
7 -

Inmate refused to Sign this form. He (she) was advised by me that his (her) refusal to sign this form will be interpreted
as an indication'that he (she) does not authorize the Bureau of Prisons to endorse on his (her) behalf all checks,

money orders, or bank drafts, or other forms of negotiable instruments for deposit to his (her) credit in the Prisoner=s
Trust Fund Account and that he (she) will not be able to receive such funds while confined. .

°yinted Name/Signature of Staff Member , Date:

2. AUTHORIZATION FOR DISPOSITION OF FUNDS

While confined within a prison facility under custody of the U.S. Attorney General or the Attorney General=s
designee(s), an inmate is prohibited from directly receiving or possessing (unless specifically authorized by the
local institution) U.S. currency or checks, or other forms of negotiable instruments. To account for funds received

on behalf of the inmate, the Bureau of Prisons establishes for each inmate a Prisoner=s Trust Fund Account. The
Director, Bureau of Prisons, or the Director=s authorized designee(s) serves as the custodian of any and all funds
received by an inmate while the inmate is incarcerated in the custody of the U.S. Attorney General.

I hereby((authorize)) (de-not—authorize) {cross out one} the Director, Bureau of Prisons, or the Director=s
thorized designeéé ch ; and the Warden or the Warden=s authorized designee(s) in this or in any other federal institution
_4 which I may later be confined, to sign my name as endorsement on all checks, money orders, or bank drafts, or
other forms of negotiable instruments, for deposit to my credit in the Prisoner=s Trust Fund Account, as long as
I am a prisoner in the Bureau of Prisons. I understand that by not providing this authorization, I will not be able
to receive checks, money orders, or bank drafts, or other forms of negotiable instruments while confined.

I further understand that all negotiable instruments sent to me should reference my name and register number
in order to provide for proper deposit to my aggount. If my name and register number are not referenced the institution
mail room cfficer “rye she negotiablgé finstrument to the sender.

UAE
Date: ;

f
c7iqgnature of Inmate }/ a i % bh Register No.: 00886-093
Zz
‘inmate refused to sign’this form. He (she) was advised by me that his (her) refusal to sign this formwill be interpreted
as an indication that he (she) does not authorize the Bureau of Prisons to endorse on his (her) behalf all checks,
money orders, or bank drafts, or other forms of negotiable instruments for deposit to his (her) credit in the Prisoner=s
Trust Fund Account and that he (she) will not be able to receive such funds while confined.
OQ. (U-18
Date:

Printed Name/Signature of Staff Member

Record Copy - Central File; Copy = Inmate : .
(This form may be replicated via WP) : Replaces BP-407(58) of OCT 88

FXH161T-
Case 1:20-cv- - - i
oP-S408.058 ACER OWED EMMY OF Prat OGWRENG? «Fijed OGid7/ 20 Page 38 of 72

MAY 94

U.S FEDERAL BUREAU OF PRISONS

 

DEPARTMENT OF JUSTICE

   

 

3. MONITORING OF INMATE TELEPHONE CALLS
The Bureau of Prisons reserves the authority to monitor (this includes recording) conversations on any telephone
-»cated within its institutions, said monitoring to be done to preserve the security and orderly management of the
istitution and to protect the public. An inmate=s use of institutional telephones constitutes consent to this
monitoring. A properly placed phone call to an attorney is not monitored. You must contact your unit team to request

an unmonitored attorney call.

 

I have read o (cross out’jone) the above notification on the monitoring of inmate telephone

"calls. Tf understand tyfat teldphone calls I m ‘from institution telephones may be monitored and recorded.
Feinature of spoon he oa an : Datei G - | U. \s
hereby certify that the above information was {cross out incorrect statements} (provided to the inmate to read)
ad/or' was (need a—frtty—enpretned—by meio eh B SHES) . i e (istgnedly (refeecl to sign. i.

Printed Name/Signature of Staff Member Bnd eee Of YS

4, NOTIFICATION IN CASE OF pEATH/TLINESS”D1SPOSTTION OF PROPERTY /
In the event I should die, I ‘direct. that my Fri ew . ., whose name is JOSEPH Z Sale &
and whose address is P.O: Boy TEty KG wt aa WAZ S
(Street) ~ . (City) (State) (Zip Code)

i ( Sle Soe he i ZN be nora tied. ae

(Telephone Number)

 

 

 

 

In the event the Bureau of Prisons staff is unable to locate the above designated person, following a reasonable
search, I-authorize the substitution of the following person in his or her stead. . . .

(Name) (Relationship) (Address) (Telephone Number)
I authorize the Bureau of Prisons to transmit my property and personal effects including money remaining to my credit
in, or due me from the Bureau of Prisons to my next of kin in accordance with state law.

I agree further that disposition may be made of my personal property located within the prison facility,
including clothing, in accordance with the rules and regulations of the Bureau of Prisons.

In case of serious illness or other emergency the above named persons may be contacted to be notified of
my condition. I also desire and authorize that the following be notified. mo

wt: Agiationship Address Telephone Number

"So ate 6S chav.

 

 

eGnature of Inmate 2. _Sedet- CaS 3 _ | Date: G- \4- \y

I hereby certify that the above notification was {cross out incorrect statements} (provided to the inmate

* read) and/or was Sree at as 2 d A it e) before the inmate (voluntarily
signed) J (reruséad to sign) this notification, this [Pas ot Sepremleer. 20 \%, .

eet

Printed Name/Signature of Staff ener, GAA CB = — Date: CQ: \U-AX

Record Copy - Central File; Copy - Inmate

 

 

(This.form may be replicated via WP) This form replaces BP-408(58) dated August 1991. .
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 39 of 1%
U.S. DEPARTMENT OF JUSTICE

FEDERAL BUREAU OF PRISONS
CHECKLIST

BP-AO518

JUN 10
IENTATION PROGRAM

   

 

 

INSTITUTION ADMISSION AND.

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inmate’ s Name Woe Register 8° OOSEBlo- iG3 Unstacetron
Program content AUTHORIZED STAFF DATE
1. UNICOR Interview CLOSED a O ZO- x
2. Correctional Services CORRECTIONAL sve] O; CD we
Ea Medical Services (including AIDS film & Lecture) HEALTH SVC {6 Or LONG
4. Chaplaincy’ Services RELIGIOUS SVC w& G.20 \\&
5. Inmate Systems/ Records Office/ R&D/ Mail Room csD NO; QO-70 AS
6. Commissary Services/ Inmate Accounts TRUST FUND ,&¢4 y OY FONE}
7. Clothing Requests/ Laundry Procedures TRUST FUND J O 20 VS
8. Food Service FOOD SERVICES O-72O1%
9, Psychology Services/Drug Abuse Program PSYCHOLOGY sv \C LO ‘\ gq
10. Sexual Abuse/Assault Prevention and. Intervention PSYCHOLOGY S Iv ‘AS-} y
ll. Diversity in the Criminal Justice System PSYCHOLOGY S Q-Z20 NS
12. Safety and Sanitation SAFETY s Q TONS
43. Inmate Accident Compensation '| SAFETY , a O-20 1%
14. Facilities / Mechanical Services FACILITIES a oO} 20 AS
15. Educational Services EDUCATION MY Cr 20 3S
16. Veterans / Social Security Benefits REENTRY COORD 4-701
17. Treaty Transfer of Offenders to Foreign Countries cMc an AIWING
18. Selective Service System / BOP Registration Program | peEnrRY-COORD Q-FO AY
19. Inmate Financial Responsibility Program cMCc Zo eC ‘ A.20 AS
20. Community-Based. Activities céc f > ea Oy 20° } %
21. Release Preparation Program EDUCATION 4. j O2014%
22. Administrative Remedy Program Jassoc WARDEN/UM S| QO7O AS
23. Unit Management UNIT MANAGEMENT ¥) O-720AG
24. Visiting CORRECTIONAL evo 56] G-7O iy
25. Telephone Regulations / Procedures CORRECTIONAL svc RH LD WZ
26. REENTRY REENTRY COORD O26 | €
27. RECREATION ‘ RECREATION svt By CQ “ch -} g
28. ASSOCIATE WARDEN ASSOCIATE warden Yo'] Cy-20 \ g
29, WARDEN WARDEN XA OA72O1%G
30.
Comments:
o~
I have attended all classg@s o m as listed dbove. Date Unit
Signature of Inmate B | 7 Qa 4 6 - ¥ (\-2A\

 

 

 

 

 

Central File ~ Section 3 “

‘ | SECTION 3

FILE IN SECTION 3 UNLESS APPROPRIATE ‘FOR PRIVACY FOLDER

Prescribed by P5264 Replaces BP-S518.052 dated Sept 99

EX MW IBITHRK

PDF
Uy
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 40 of 72

OPI: OGC/ELE
NUMBER: 3420.11 |
DATE: 12/6/2013 |

SUBJECT: Standards of Employee Conduct

 

U.S. Department of Justice

Federal Bureau of Prisons

 

 

Program
Statement

 

OPI: OGC/ELE
NUMBER: 3420.11

DATE: 12/6/2013

SUBJECT: Standards of Employee Conduct

/s/
Approved: Charles E. Samuels, Jr.

Director, Federal Bureau of Prisons

1. PURPOSE AND SCOPE

To provide policies and procedures, referred to as the "Standards of Conduct," to complement

those issued by the Office of Government Ethics on:

progstat | ]

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

a a

 

EXH/IB/T- Lh

 

 
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 41 of 72

Employee conduct and responsibility.

Ethics in matters involving conflicts of interest.
Post-employment restrictions.

Procurement integrity issues.

Attorney ethics.

Outside employment.

These standards apply to all employees of the Bureau of Prisons (Bureau), including employees of
the Public Health Service and the National Institute of Corrections, and to any person detailed to
any of those agencies under the Intergovernmental Personnel Act.

Such employees are subject to certain standards and prohibitions - some statutory, some
regulatory, and some a matter of good ethical principles that are essential to the efficiency of the

organization.

Contractors and volunteers working in Bureau facilities also are expected to conduct themselves
by these standards, where applicable.

While issuances from the Office of Government Ethics and the Department of Justice address the
basic standards and prohibitions applicable to Bureau employees, this Program Statement more
specifically addresses situations that especially apply to Bureau employment. It cannot, however,
attempt to detail every incident that could violate the Standards of Conduct.

a. Summary of Changes
Directive Rescinded
P3420.09 Standards of Employee Conduct (2/05/99)
Changes in this issuance include:
Specifying illegal drugs prohibited under Section 5, Personal Conduct.

Eliminating the moving traffic violations reporting requirement under Section 7, Iegal
Activities.
Greater changes include those found under the Introduction of Contraband, Government
Property, and Outside Employment sections.

b. Program Objectives. The expected results of this program are:

progstat 2

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
As

Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 42 of 72

\, Employees will conduct themselves i a manner that fosters respect for the Bureau of Prisons,
the Department of Justice, and the U.S. Government. : .

Employees will avoid situations that mvolve conflicts of interest with their employment.

Employees will comply with restrictions on employment outside the Bureau and after
employment with the Bureau.

Employees will conform to procurement integrity regulations.
Employees will uphold the ethical rules governing their professions.

Employees will immediately report any violation, or apparent violation, of standards of conduct
to their Chief Executive Officer (CEO) or another appropriate authority.

Employees who fail to conduct themselves in accordance with these standards will be subject to
appropriate sanctions.

2. DEFINITIONS
For the purposes of this Program Statement, the following definitions apply:

a. Chief Executive Officer (CEO). The Warden at institutions, the Director at staff training
centers, the Residential Reentry Manager at residential reentry field offices, the Regional Director
at regional offices, and the Assistant Director of each division at the Central Office. The CEO
ensures that staff are made aware of updates and revisions that affect employee conduct.

b. Conflict of Interest. A conflict of interest exists where responsibilities as a public servant
affect, or are affected by, the employee’s private mterests.

c. During the Conduct of a Procurement. The time between the beginning and end of a
procurement. The conduct of a procurement beyiis on the earliest date an authorized official
directs that a specific action be taken to initiate a procurement. These actions include:

Drafting a specification or a statement of work.
Reviewing and approving a specification.
Computing requirements or a purchase request.
Preparing or issuing a solicitation.

Evaluating bids or proposals.

Selecting sources.

progstat 3

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
2

Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 43 of 72

Conducting negotiations.
Reviewing and approving the award of a contract or contract modification.

The conduct. of a procurement ends with the award or modification of a contract or the
cancellation of the procurement. ,

d. Employment. Any form of employment or business relationship involving the provision of
personal services by the employee, whether undertaken at the same time as or subsequent to
current Federal employment. It includes, but is not limited to, personal services as an officer,
director, employee, agent, attorney, consultant, contractor, general partner, or trustee.

e. Former Inmate. An inmate for whom less than one year has elapsed since his/her release
from Bureau custody or supervision of a Federal court (see definition of "inmate" in Section 2.g.),
whichever is later.

f. IHegal Drugs. Controlled substances acquired in violation of Federal law.

g. Inmate. Persons in the custody of the Federal Bureau of Prisons or Bureau contract facilities,
including persons charged with or convicted of offenses against the United States, D.C. Code
felony offenders, and persons held as witnesses, detainees, or otherwise.

bh. Law Enforcement Agency. Any local, state, or Federal entity established to carry out and
enforce the criminal law.

I. Negotiations. Discussion or communication with another person, or a person’s agent or
intermediary, mutually conducted with a view toward reaching an agreement regarding possible
employment with that person.

j. Official Investigation. Includes, but is not limited to, investigations conducted by the Federal
Bureau of Investigation, Office of the Inspector General, Office of Professional Responsibility,
Office of Internal Affairs, Office of Personnel Management, Special Investigative Agent, Special
Investigative Supervisor, Equal Employment Opportunity Investigator, or any other official
investigation authorized by the CEO. .

k. Participate. To take action as an employee through decision, approval, disapproval,
recommendation, rendering of advice, or investigation (applies to Sections 14 through 19 of this
Program Statement).

1 Particular Matter. Matters that involve deliberation, decision, or action that is focused upon

‘the interests of specific persons, or a discrete and identifiable class of persons. The particular

matters covered by this subpart include a judicial or other proceeding, application, request for a
ruling or other determination, contract, claim, controversy, charge, accusation, or arrest.

progstat 4

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 44 of 72

m. Procurement Official. Any officer or employee of an agency who has participated personally
and substantially in any activities involved "during the conduct of a procurement." This definition
extends to contractors, subcontractors, consultants, experts, and advisors acting on behalf of, or
providing advice to, an agency with respect to procurement (see Section 2.c.).

3. PUBLICATION AND INTERPRETATION

The CEO of each facility has the primary responsibility for ensuring that the Standards of
Employee Conduct are provided and made known to each employee, contractor, and volunteer.
The CEO must ensure that staff are made aware of updates and revisions that affect employee
conduct and receive annual training on their responsibilities under this policy.

Per 5 CFR §2635.107, only actions made in reliance upon advice concerning ethical issues,
received from the Ethics Office, will be protected from disciplinary action. No other authority
may provide the employee this protection.

- Where the employee’s conduct violates a criminal statute, reliance on the advice of an ethics —
official cannot ensure he/she will not be prosecuted.

Each new employee, contractor, and volunteer must receive and sign for this Program Statement
at the time of appointment.

Employees, contractors, and volunteers receive and sign for updated versions of this Program
Statement when issued. The form Acknowledgement of Receipt of Standards of Employee
Conduct (BP-A0165) is filed on the left side of the Official Personnel Folder.

Employee Development Managers, Volunteer Coordinators, or other designated staff ensure that
supervisors and employees receive annual training on their responsibilities under this policy.

4. GENERAL POLICY

Bureau employees are governed by regulations in 5 CFR Part 2635. While this Program
Statement clarifies the applications of those regulations in the Bureau, it does not and cannot
specify every incident that would violate the Standards of Conduct.

In general, the Bureau expects its employees to conduct themselves in such a manner that their
activities both on and off duty do not discredit the agency. Employees must:

Conduct themselves in a manner that fosters respect for the Bureau of Prisons, the Department
of Justice, and the U.S. Government.

Only arrest in their official capacity as permitted by 18 U.S.C. § 3050 and other relevant —
provisions of the United States Code, the Program Statements Searching, Detaining, or
Arresting Visitors to Bureau Grounds and Facilities and Staff Entrance and Search
progstat | 5 .
© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthéw Bender Master Agreement.
‘\

Se oe

fi

oa
a

Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 45 of 72

Procedures, or other authority officially granted to them.

Endeavor to avoid any actions creating the appearance that they are violating the law or the
ethical standards promulgated in this policy and the statutes.

Avoid conflicts of interest in matters that affect their financial interests.
Comply with post-employment restrictions.
Conform to pro curement integrity regulations.

Uphold the ethical rules governing their professions, including complying with applicable
licensing authority rules, except when they conflict with Federal law.

Follow special rules to avoid conflicts of interest when secking employment outside the Bureau.

CAs soon as practicable (but no later than 24 hours) report to their CEO (or other appropriate
authority such as the Office of Internal Affairs or the Office of the Inspector General) any
violation, appearance of a violation, or attempted violation of these Standards or of any law, rule,
or regulation. .

Pe very employee is required to immediately report to management any act or omission by any

person that could result in a breach of institution security.

kp: ailure by employees to follow these regulations and policy or any other Bureau policy or relevant

regulation(s) could result in disciplinary action, up to and including removal (see Attachment A),
5. PERSONAL CONDUCT

Employees are expected to conduct themselves in a manner that contributes to the orderly running
of Bureau facilities. Some types of behavior cannot be tolerated in the Bureau:

a. Alcohol/IMegal Drugs. The use of illegal drugs or the abuse of any drug, including

prescription-controlled substances, is strictly prohibited. Hlegal drugs include, but are not limited

to:
Marijuana.
Cocaine.
Ecstasy.
Heroin.
Amphetamines ("speed" or crank").

progstat | | 6

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
he

Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 46 of 72

Lysergic Acid Diethylamide (LSD).

Use of alcoholic beverages or being under the influence of alcohol while on duty or immediately
before reporting for duty are prohibited. Employees are subject to disciplinary action if found to
possess a .02 or greater blood alcohol content while on duty.

b. Sexual Relationships/Contact With Inmates. Employees may not allow themselves to show
partiality toward, or become emotionally, physically, sexually, or financially involved with
inmates, former inmates, or persons known (or who should have been known based on
circumstances) to the employee as a family member or close friend of inmates or former inmates.

Chaplains, psychologists, and psychiatrists may continue a previously established therapeutic
relationship with a former inmate in accordance with their codes of professional conduct and
responsibility.

Bureau staff may not serve as program volunteers in religious services and educational programs.
Under no circumstances are staff volunteers authorized to participate in inmate programs on a
regular or occasional basis.

An employee may not engage in, or allow another person to engage in, sexual behavior with an
inmate. There is never any such thing as consensual sex between staff and inmates.

Title 18, U.S. Code Chapter 109A provides penalties of up to life imprisonment for sexual abuse
of inmates where the force is used or threatened. Sexual contact is defined as the mtentional
touching of the genitalia, anus, groin, breast, inner thigh, or buttocks with the intent to abuse,
humiliate, harass, degrade, arouse, or gratify the sexual desire of any person.

 

Penetration is not required to support a conviction for sexual contact. All allegations of sexual
abuse will be thoroughly investigated and, when appropriate, referred to authorities for
prosecution.

Employees are subject to administrative action, up to and.including removal,.for.any inappropriate
contact, sexual behavior, or relationship with inmates, regardless of whether stich. contact
constitutes a prosecutable crime. Physical contact_is not required to subject an employee to
sanctions for misconduct ofa sexual nature.

c. Additional Conduct Issues. An employee may not offer or give to an inmate or a former
inmate or any member of his/her family, or to any person known to be associated with an inmate
or former inmate, any article, favor, or service that is not authorized in the performance of the
employee’s duties.

‘Neither shall an employee accept any gift, personal service, or favor from an inmate or former

inmate, or from anyone known to be associated with or related to an inmate or former inmate.

progstat 7
© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 47 of 72

This prohibition includes becoming involved with families or associates of mmates.

An-employee-may-not-show»favoritism: or give preferential treatment: to-onenmate;:oma.group:ok-
inmates;overanother.

Consistent with policies and regulations:

An- employee tay tiot-use brutality, physical violence, or intimidation toward: mmates, or use
any force beyond what is reasonably necessary to subdue an imate.

An employee may not use physical violence, threats, or intimidation toward any person visiting

a Bureau work site or toward fellow employees. |
oy Ort

In their official capacity, employees may not use profane, obscene, or abusive languageSwhen
communicating with inmates, fellow employees, or others.- Employees shall’conduct themselves in.
a_manner..that -will-not:be demeaning..to.inmates, fellow~employees;~or~others. The above
requirements also apply to situations where there is a nexus between the employee’s conduct and
his/her position. .

 

 

An employee who becomes involved in circumstances as described in this section, Section 9 (or
any situation that might give the appearance of improper involvement with immates or former
inmates or their families, including employees whose relatives are inmates or former inmates)
must report the contact in writing to the CEO as soon as practicable. (This includes, but is not
limited to, telephone calls or written communications with such persons outside the normal scope
of employment.) The employee will then be instructed as to the appropriate course of action.

Exempted program officials must obtain prior approval to communicate with former inmates, their
family members, or associates. All communications must occur from an institution setting.

Employees must avoid situations that give rise to a conflict of interest or the appearance of a
conflict of interest (see Section 2, Definitions).

Employees:shall-not:participate in conduct: that would lead-a-reasonable person. to: question their

6. RESPONSIVENESS

Inattention to duty in a correctional environment can result in escapes, assaults, and other
incidents. Employees are required to remain. fully alert and attentive during duty hours.

Because failure to respond to an emergency may jeopardize the security of the institution, as well
as the lives of staff or inmates, it is mandatory that employees respond immediately, effectively,
and appropriately during all emergency situations.

progstat 8

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 
  
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 48 of 72

Employees are to obey the orders of their superiors at all times. In an emergency situation,
carrying out the orders of those in command is imperative to ensure the security of the institution.

7. ILLEGAL ACTIVITIES

Illegal activities on the part of any employee, in addition to being unlawful, reflect on the integrity
of the Bureau and betray the trust and confidence placed in it by the public.

It is expected that employees obey not only the letter of the law, but also the spirit of the law
while engaged in personal or official activities.

Should an employee be charged with, arrested for, or convicted of any felony or misdemeanor,
that employee must immediately inform and provide a written report to the CEO.

8. INTRODUCTION OF CONTRABAND

Per 28 CFR § 500.1(h), contraband is defined as "material prohibited by law, or by regulation, or
material which can reasonably be expected to cause physical injury or adversely affect the
security, safety, or good order of the institution."

Introducing or attempting to introduce contraband into or upon the grounds of any Federal
correctional institution, or taking or attempting to take contraband out of it, without the CEO’s
knowledge and consent, is prohibited.

Staff may bring personal items into or upon the grounds of an institution, unless otherwise
prohibited by the Warden. Such items must remain in the possession of the employee, and /or be
secured away from inmates, and disposed of properly when no longer needed. Consult the
' Program Statement Staff Entrance and Search Procedures for additional requirements.

9. OFFICIAL INVESTIGATION

It is not the policy of the Bureau to routinely search employees or their property; however, the
Bureau retains the right to conduct searches of employees when such a search is believed
necessary to ensure institution security and good order. Searches are conducted in accordance
with the Program Statement Staff Entrance and Search Procedures. Representation will be
afforded to staff in accordance with the Master Agreement and Title 5.

During the course of an official investigation, employees are to cooperate fully by providing all
pertinent information they may have. Full cooperation requires truthfully responding to questions
and providing a signed affidavit if requested. Any employee who fails to cooperate fully or who
hinders an investigation is subject to disciplinary action, up to and including removal.

In official investigations conducted by the Bureau of Prisons, an employee will be provided a copy
of his/her signed affidavit upon request, absent rare or exigent circumstances. If this occurs, staff

progstat 9

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
 

Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 49 of 72

will be given the opportunity to review prior affidavits before giving another affidavit.

Employees must respond truthfully and in a timely manner to requests for information related to
their background security investigation. Failure to do so may result in disciplinary action up to
and including removal. Form BP-A0194, Warning and Assurance to Employee Required to
Provide Information, will be provided upon request to the employee who is the subject of the
investigation. .

10. JUST DEBTS

Failure on the part of any employee, without good reason and in a timely manner, to honor debts
acknowledged by him/her to be valid or reduced to judgment by a court, or to adhere to
satisfactory arrangements for the settlement of the debts, may be cause for disciplinary action.

Depending on the circumstances, an employee who receives a legally valid garnishment order may
be subject to disciplinary action.

11. CONFIDENTIALITY

Employees of the Bureau have access to official information ranging from personal data
concerning staff and inmates to information involving security. Because of the varying degrees of
sensitivity, such information may be disclosed or released only as required in the performance of
an employee’s duties or upon specific authorization from someone who has the authority to
release official information. The only persons so authorized are:

In the Central Office, the Director or designee.
In a Regional Office, the Regional Director or designee.
In other locations, the CEO or designee.

The above shall not be construed as a reason to deny authorized persons access to official records
and files. The Bureau has an obligation to supply official information in response to requests from
organizations or individuals who have been properly identified and are acting in an official
capacity.

To ensure the proper use of official information, the following rules of conduct are established:

Employees must verify the identification and authority of individuals requesting access to
information before giving or discussing records, personnel files, or other official information.

Employees may not deny authorized persons access to official information.

Employees may not use, or release for use, official information for private purposes unless that

progstat 10

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 50 of 72

information is available to the general public.

Employees may not remove information from files or make copies of records or documents,
except in accordance with established procedures or upon proper authorization.

Employees may not make statements or release official information that could breach the
security of the institution or endanger any person.

Employees must guard against providing or disclosing official information to persons without a
valid need to know.

- Former employees may be granted access only to information available to the general public and
have no greater standing than the general public, irrespective of their past employment and any
associations developed during it.

12. GOVERNMENT PROPERTY

Government property is to be used for authorized purposes only. Authorized purposes include
personal use of Government office equipment such as computers, printers, fax machines,
telephones, copiers, calculators, and Government-issued cellular phones, provided there is only a
negligible cost to the Government.

Personal use of office equipment may take place before or after official working hours or during
non-paid meal breaks.

Negligible costs are those which have no adverse impact to the Government and include, but are
not limited to, the cost of electricity, ink, and ordinary wear and tear. Employees must provide
their own paper.

Personal use of office equipment will not take place during official working hours, with the
following exceptions:

a. Office and Cellular Telephones. Employees may place a personal call on a Government
telephone during official working hours if the call:

Does not adversely affect the performance of official duties by the employee or the Bureau.
Is of reasonable duration and frequency.

Could not reasonably have been made at another time.

Is within the employee’s local commuting area (not applicable to cellular telephones).

b. Fitness Equipment. Employees may use Government-owned fitness equipment during breaks
if such equipment is intended exclusively for employee use.

progstat Il

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
 

 

 

Caseé 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 51 of 72

available in the Records and Information Disposition Schedule (RIDS) system on Sallyport.
Attachment A, Standard Schedule of Disciplinary Offenses and Penalties

1. This table is intended to be used as a guide in determining appropriate discipline to propose
according to the type of offense committed. The offenses listed are not inclusive of all offenses.

2. Ordinarily, penalties proposed should be within the range of penalties provided for an offense.
In aggravated cases, a penalty outside the range of penalties may be imposed. For example,
supervisors, because of their responsibility to demonstrate exemplary behavior, may be subject to
a greater penalty than is provided in the range of penalties. When a more severe penalty than
provided for in the range of penalties is proposed, the notice of proposed action must provide a
justification.

3. The deciding official considers relevant circumstances, including mitigating and aggravating

factors, when determining the appropriate penalty. The range of penalties provided for most

offenses is intentionally broad, ranging from official reprimand to removal. While the principles of
progressive discipline are normally applied, it is understood that there are offenses so egregious as

to warrant severe sanctions for the first offense, up to and including removal. For example, if an

incident is of a sexual nature or includes sexual harassment or is a criminal matter, the penalty

must be more severe. This is especially true in cases where there is no indication that the

employee would be corrected by a lesser penalty, or if the offense is of such a nature that.
reoccurrence could jeopardize security or bring disrepute on the Bureau of Prisons. For example,

if an employee failed to respond to an emergency, even if that emergency turned out to be a false

alarm, removal would be appropriate if the deciding official was not convinced that the employee

would respond promptly to any future emergency.

4. Where appropriate, consideration may be given to a demotion or other action in lieu of
removal.

5. Suspension penalties on this schedule refer to calendar days. Except for emergency
suspensions and indefinite suspensions, all disciplinary suspensions begin on the first workday of
the employee’s next regularly scheduled work week.

6. The reckoning period is defined as that period of time following the date management becomes
aware of the offense, during which that offense can be used to determine the sanction for a
subsequent offense.

7. Offenses falling within the reckoning period, even though unrelated, should be considered
when determining the appropriate action.

8. Where the deciding official substitutes a letter of reprimand in lieu of a greater proposed
sanction, the letter of reprimand itself is to be separate from the decision letter and is not to refer

progstat . 20
© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20

production.

‘Page 52 of 72

 

5. Failure or delay
in carrying out
work assignments,
or instructions of
superiors.

Includes anyone
with authority to
give such
assignments or
functions.

Official
reprimand to
removal.

14-day
suspension

to removal.

Removal.

2 years.

 

 

 

6. Failure or delay
in carrying out a
direct order.

Includes anyone
with authority to
give such orders.

3-day
suspension

to removal.

14-day
suspension

to removal.

Removal.

2 years.

 

 

“ae

7. Inattention

to duty.

Potential danger to
safety of persons
and/or actual damage
to property is
considered in
determining severity
of the penalty, as is
potential or actual
adverse impact on
Government
operation. Includes,
but is not limited to,
loafing, wasting
time, idleness, or
unproductive
activities.

Official
reprimand to
removal.

14-day
suspension

to removal.

Removal.

2 years.

 

 

 

8.
Insubordi-nation.

progstat

 

Disobedience

to constituted
authorities, or refusal
to carry out a proper
order from any

 

14-day
suspension

to removal.

“22

 

15-day
suspension

to removal.

Removal.

 

 

2 years.

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:20-cv-00972-JPW-PT

Document 1. Filed 06/17/20

Page 53 of 72

 

 

 

 

 

 

  

staff, immates, or
others through
carelessness or

progstat

 

 

 

 

 

of the penalty.
NATURE OF. EXPLANATION FIRST SECOND THIRD RECKONI
OFFENSE OFFENSE OFFENSE PERIOD
OFFENSE
poo
13. Failure Potential danger to Official 14-day Removal. 2 years.
safety of persons reprimand suspension
to resp ond and/or damage to
immediately to property is a primary to removal. to removal.
an emergency consideration in
situation. determining severity
of the penalty.
14. Failure to Includes: Official 14-day Removal. 2 years.
observe safety ; reprimand suspension
precautions. (1) Precautions for
personal safety. to removal. to removal.
(2) Posted rules.
(3) Signs.
(4) Written or oral
safety instructions.
(5) Failure to use
protective clothing
and equipment.
153 Endangering 7-day 14-day Removal. 2 years.
the safety of or suspension suspension
causing injury to
to removal. to removal.

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20

Page 54 of 72

 

 

 

 

unlawful betting reprimand suspension suspension
on Government-
to 10-day to removal. to removal.
owned or -leased suspension.
premises.
24. Promotion of Official 14-day Removal. 2 years.
gambling on reprimand suspension
Government-
to removal. to removal.
owned or -leased ,
‘premises.
SA
“25, Physical abuse | In determining the Official 14-day Removal. 2 years.
of an inmate. severity of the reprimand suspension
penalty, the
circumstances of the | ' removal. to removal.
incident (were the
employee’s actions
totally
unwarranted?)
should be given
more consideration
than the presence or
absence of physical
mjury.
26. Soliciting 7 day 14-day Removal. 2 years.
gifts, favors, or suspension suspension
bribes in
to removal. to removal.

connection with
official duties.

 

 

 

 

 

 

 

progstat

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20

inquiry.

Page 55 of 72

 

 

 

 

 

 

 

 

 

 

 

 

36. Refusal to © Removal. » Removal. Removal. 2 years.
undergo a search
of person or
property.
37. Criminal, Includes conduct Official 14-day Removal. 2 years.
dishonest, reprimand . Suspension
infamous, or on or off duty.
notoriously to removal. to removal.
disgraceful
conduct.
38. Conduct that Includes, but is Official 14-day Removal. 2 years.
could lead others , reprimand to suspension to
to question an not limited to, a removal. removal.
employee’s financial, sexual,
impartiality. or emotional
relationship with
a subordinate in
a supervisor’s
chain of command.
NATURE OF EXPLANATION FIRST SECOND THIRD RECKON]
OFFENSE OFFENSE OFFENSE PERIOD
OFFENSE
39. Official 14-day Removal. 2 years.
Discrimina-tion in reprimand suspension
official action
progstat 31

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 56 of 72

 

 

 

 

 

 

 

 

 

 

 

 

47. Release of Consequences 3-day 5-day 14-day 2 years.
information that . suspension suspension suspension
could breach the. or potential ,
security of the consequences to removal. to removal. to removal.
institution. is a primary
consideration in
determining severity
of the penalty.
NATURE OF EXPLANATION FIRST - | SECOND THIRD RECKONI
OFFENSE OFFENSE OFFENSE PERIOD
OFFENSE
48. Improper Official 5-day to 14-day 2 years.
denial of official reprimand suspension
information to an 14-day
authorized to 5-day suspension. to removal.
official. suspension.
49. Breach of Official 14-day Removal. 2 years...
facility security. reprimand suspension
to removal. to removal.
50. Failure to 1-day 5-day 14-day 2 years.
report any breach suspension suspension suspension
or possible breach
of facility to removal. to removal. to removal.
security.
51. Introduction Nature of article 10-day 15-day Removal. 2 years.
suspension Cc
of contraband. and degree of “suspension
progstat 34

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 57 of 72

 

 

 

 

 

 

 

 

 

 

 

 

involvement to removal. °
to removal.
are primary
considerations in
determining severity
of the penalty.
_ 52. Engaging Official 5-day 14-day 2 years.
; ; reprimand. suspension suspension
in outside
employment to removal. to removal.
without approval.
53. Failure to A Just financial Official 5-day to 14-day ||. 2 years.
honor just debts obligation is one reprimand suspension
without good acknowledged by the 14-day
cause, employee, reduced to 5-day suspension. to removal.
suspension.
to judgment by a
court, or arranged by
settlement.
NATURE OF EXPLANATION FIRST SECOND THIRD RECKONI
OFFENSE OFFENSE OFFENSE PERIOD
OFFENSE
54. Failure to Official 5-day 14-day 2 years.
report arrest. reprimand. suspension suspension
to removal. to removal.
55. Misconduct Official 5-day 14-day 2 years.
reprimand suspension suspension
progstat 35,

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:20-cv-00972-JPW-PT

Document 1 Filed 06/17/20 Page 58 of 72

 

 

 

 

 

 

 

 

 

off the job.
to removal. to removal. to removal.

56. Failure to Offense includes Official 14-day Removal. 2 years.
report a violation failure to report reprimand
of the violation of Program. | suspension
Standards of Statement, re remove to removal.

Government ethics
Conduct, or regulations, EEO
t etaliafion or laws, and criminal
discrimination laws. In particular,
against those who supervisors or
make such a managers must
report, report sexual

harassment observed

by or reported to

them. No retaliation

can be taken against

staff or inmates who-

report any such

violations.
progstat 36

© 2016 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 59 of 72

OPE CPD/CSB 1. PURPOSE AND SCOPE
NUMBER: 5270.09 541.1 Purpose.
DATE: July 8, 2011

. eg This subpart describes the Federal Bureau of Prisons (Bureau) inmate discipline
SUBJECT: inmate Discipline Program program. This program helps ensure the safety, security, and orderly operation
of correctionat facilities, and the protection of the public, by allowing Bureau
staff to impose sanctions on inmates who commit prohibited acts. Sanctions will
not be imposed in a capricious or retafiatory manner. The Sureaus inmate
discipline program is authorized by 18 U.S.C. 4042(a}(3). ,

 

U.S. Department of Justice

Federal Bureau of Prisons

Program Statement

      
     

Program
Statement

opt CPDICSB

NUMBER: 3270.09
DATE: July 8, 2011
EFFECTIVE DATE: August 1, 2011

inmate Discipline Program

isf

Approved: Thomas R. Kane . ‘

Acting Director, Federal Bureau of Prisous

 

proj ,
1
0.2017 Mathew Bender & Company, Ine. roember of he LecisNexis Group- All cighs reserved. Use of tis product i subject to the ecowictions , proy
and terms and conditioas of the Matthes Bender Master Agreement, © 2017 Machew Bender & Company, inca member of the LexisNexis Group. AZ rights rescrred. Use of this product is subject to the eestnichons:
and recs and conditions of the Marthew Bender Master Agrecrnent. :
& 2; /
as .
ExHieit- ™ | .
Appendix C. INMATE RIGHTS AND RESPONSIBILITIES
RIGHTS RESPONSIBILITIES and correspond with family members conduct yourself properly
1. You have the right to expect 1. You are responsible for treating and friends, and correspond with during visits. You will not
that you will be treated in a inmates and staff in the same manner. roembers of the news media, in engage in inappropriate conduct
respectful, impartial, and fair accordance with Bureau rules and _ during visits to include
manner by all staff. . institution guidelines. sexual acts and introduction of contraband, and not to violate the
law or Bureau
2. You have the right to be informed 2. You have the responsibility to guidelines through your comespondence.
of the mules, procedures, and know and abide by ther. - ot
*. ° ¥ 6. You have the right to unrestricted 6. You have the responsibility to
schedules concerning the .
and confidéntial access to the present honestly and fairly
operation of the institution. cps .
_ courts by correspondence (on your petitions, questions, and
3. You have the right to freedom of 3. You have the responsibility to recognize .
. matters such as the legaliry of -problems to the court.
religious affiliation and voluntary and respect the rights of others in this worship. .
regard. your conviction, civil matters,
4, You have the right to health 4. It is your responsibility not pending criminal cases, and
care, which inclides nutritious to waste food, to follow the conditions of your imprisonment.)
meals, proper bedding and clothing,- _ laundry and shower schedule, 7. You have the right to legal 7. itis your responsibility to
_ and a laundry schedule for maintain neat and clean living counsel from an attomey of your use the services of an
cieanliness.of the same, an quarters, to keep your area choice by interviews and attorney honestly and fairly.
opportunity to shower regularly, free of contraband, and te correspondence.
proper ventilation for warmth seek medical and dental care 8. You have the right to parti- 8. {tis your responsibility to
and fresh air, a regular exercise as you may need it. cipate in the use of law library use these resources in keeping
period, toilet articles, and refereace materials to assist with the procedures and
medical and dental treatment. you in resolving legal problems. schedule prescribed and to
5. You have the opportunity to visit = 5. [t is your responsibility to You also have the right to receive respect the rights of other
help when it is evailable through inmates to the use of the
proj
1 , pro}

6.2017 Manhew Bender & Company. (uc, member of the LeaisNenis Group. All rights reserved. Use of this product is subject to the mexevctions

2
and terms and canditions of the Matthew Beads Masicr Agrecmcnt a member ofthe LexisNexis Group. All eights mmerved. Use of this producti subject 2 the restrictions

©2017 Manteo Bender & Company. tne.
and terms and conditions of the Matthew Gender Master Agreement

   
i

Qh

. Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 60 of 72

, .
€

‘ ©
a legal assistance program. materials and assistance. and for other obligations that you may have.
9. You have the right to a wide 9. It is your responsibility
range of reading materials to seek and use such

for educational purposes materials for your personal
and for your own enjoyment. These benefit, without depriving

materials may include magazines others of their equal rights
and newspapers sent from the to the use of this material
, community, with certain restrictions.
10. You bave the rigbt to participate 10. You have the responsibility to
in educational, vocational training, take advantage of activities
counseling, and employment programs which will aid you to live a
as resources permit, and in keeping successful and law-abiding
with your interests, needs, and fife within the insticution

abilities. and in the community. You will be expected to abide by the regulations
governing the participation in such activities.

il. You have the right to use your IL. You bave the responsibility to
funds for commissary and other meet your financial and tegal
purchases, consistent with institution obligations, including, but
security and good order, for not limited to, DHO and court- ©
opening bank and/or savings accounts, imposed assessments, fines,
and for assisting your family, in and restitution. You also have
accordance with Bureau niles. the responsibility to make use of
your funds in a manner consistent with ‘

your release plans, your family needs,

pel , pro)

° 3

10.2017 Maahew Bender & Company, inc. a meuber of the LexisNexis Group. Alt cights reserved, Use of this product is abject 10 the rexeictions 4

and terms and conditions of the Matthew Bender Master Agscement. OMLT Mamhew Bender & Company, ine, 2 member of the LexisNexis Group. All ‘rights reserved. Use af'this product is subject to the exstrictions
and terms and conditions of the Matthew Bender Master Agrecment

   

OPI: OGC/ELE 7 Employee conduct and responsibility.

NUMBER: 3420.11 , . Ethics in matters involving conflicts of mterest.
DATE: “12/6/2013 p soe

Post-ecaployment restrictions.
SUBJECT: Standards of Employee Conduct

Procurement integrity issues.

 

 

Attorney ethics.

 

‘ Outside employment.

U.S. Department of Justice These standards apply to all employees of the Bureau of Prisons (Bureau), including employees of
a the Public Health Service and the National Institute of Corrections, and to any person detailed to
Federal Bureau of Prisoas - .
any of those agencies under the Intergovernmental Personnel Act.

andards and prohibitions - some statutory, some

 

 

Such employees are subject to certain st

regulatory, and some a matter of good ethical principles that are essential to the efficiency of the

Program | Secon

Coatractors and volunteers working in Bureau facilities also are expected to conduct themselves
by these standards, where applicable.

 

at While issuances from the Office of Government Ethics and the Department of Justice address the

 

basic standards and prohibitions applicable to Bureau employers, this Program Statement more

OPI: CELE . . .
PL OGC/E . specifically addresses situations that especially apply to Bureau employment. Tt cannot, however,
NUMBER: 3420.11 attempt to detail every tacident that could violate the Standards of Conduct.

DATE: 12/6/2013 a. Summary of Changes

 

 

SUBJECT: Standards of Employée Conduct Directive Rescinded : .
P3420.09 Standards of Employee Conduct (2/05/99)
‘st Changes in this issuance inchide:

Specifying egal drugs prohibited under Section 5, Personal Conduct.

Eliminating the moving trafic violations reporting requirement under Section 7, Diegal

Activities.

Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons

Ll. PURPOSE AND SCOPE
x a ® . Greater cbanges’ include those found under the {introduction of Contraband, Government
To provide policies and procedures, referred to as the “Standards of Conduct," to complement . Property, and Outside Employment sections.

those issued by the Office of Government Ethics on:
. b. Program Objectives. The expected results of this program are:
t

progstat i
0 2016 Manhew Beoder & Compaay, lne., a member of the LexisNexis Group. All rights reserved, Use of this product is subject to the restrictions progstat 2
. 10.2015 Manbcw Bender & Company, lnc, a member of the LexisNexis Group. Ail dghss reserved, Use of this product is nibj

aud terms and conditions of the Mathew Beader Master Agresrocat, .
, EXH! B / . acd terns aod coaditions of the Matthew Bender Bastar Agreement,
} = .
wee

ject to the resiricLious
Case 1:20-cv-00972-JPW-PT

PART OL PRISONS AND PRISONERS

CHAPTER 301 General Provisions
CHAPTER 303 Bureau of Prsous
CHAPTER 305 Commitment and Transfer
CHAPTER 306 Transfer to or from Foreign Countries
CHAPTER 307 Employment
CHAPTER 309 Good Time Allowances [Repealed]
CHAPTER 311 Parole [Repealed]
CHAPTER 313 Offenders with Mental Disease or Defect
CHAPTER 314 Narcotic Addicts [Repealed]
CHAPTER 315 Discharge and Release Payments
CHAPTER 317 Institutions for Women

CHAPTER 319 National Institute of Corrections

Uscs t .

© 2017 Manhew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved. Use of this product is pubject to the resriciions

and terms and conditions af the Matthew Bender Master (Agrecinent.

CHAPTER 303 BUREAU OF PRISONS

§ 4041. Bureau of Prisons; director and employees

§ 4042. Duties of Bureau of Prisons

§ 4043. Acceptance of gifts and bequests to the Commissary Funds, Federal Prisons

§ 4044. Donations on bebaff of the Bureau of Prisons

§ 4045. Authority to conduct autopsies

§ 4046. Shock incarceration program

§ 4047. Prison iropact assessments

§ 4048. Fees for health care services for prisoners

§ 4049. Officers and employees of the Bureau of Prisons authorized to carry oleoresin

capsicum-spray

 

USCS L
0.2017 Mathew Bender & Company, Inc. x member of the LexisNexis Group. All rights reserved, Use of this product is subject vo the rexmrictions
and cams and conditions of the Matthew Bender Master Agrecinent.

s  €XHIBIT- N

a

Document 1 Filed 06/17/20 Page 61 of 72

§ 4001. Limitation on detention; control of prisons

(a) No citizen shall be imprisoned or otherwise detained by the United States except pursuant to
an Act of Congress.
(b) (1) The control and management of Federal penal and correctional institutions, except military
or naval institutions, shall be vested in the Attorney General, who shall promulgate rules for the
government thereof, and appoint all necessary officers and employees in accordance with the
civil-service laws, the Classification Act, as amended and the applicable regulations.
(2) The Attomey General may establish and conduct industries, farms, and other activities and
classify the inmates; and provide for their proper government, discipline, treatment, care,
rehabilitation, and reformation.
(June 25, 1948, ch 645, § 1, 62 Stat. 847; Sept. 25, 1971, P. L. 92-128, § ifa), (b), 85 Stat. 347.)

“om SENS

      

USCS 1
0.2017 Mashew Bender & Campany, ine.,a member of the LesisNexis Group. Altrights reserved. U
and terms and conditions of the Manhew Bender Master Agreameat,

is of this product ix subject to the restrictions

§ 4041, Bureau of Prisons; director and employees

The Bureau of Prisons shall be in charge ofa director appointed by and serving directly under the
Attomey General The Attorney General may appoint such additional officers and employees as
he deems necessary. .
(June 25, 1948, ch 645, § 1, 62 Stat. 849; Nov. 2, 2002, PL. 107-273, Div A, Title Wt, § 302(1). 116
Stat. 1781 .)

 

USCS i t
0.2017 Macew Bender & Company, inc, a mecsber of thc LexisNexis Group, All rights reserved, Use af this product és subject 10 the rstictions

and terms and conditions of the Marthow Bender Master Agreement,

 
‘ -
'
1

§ 4042. Duties of Bureau of Prisons

(a) in general. The Bureau of Prisons, under the direction of the Attorney General, shall
(1) bave charge of the management and regulation of all Federal penal and correctional
justitutions;
(2) provide suitable quarters and provide for the safekeeping, care, and subsistence of all
persons charged with or convicted of offenses against the United States, or held as witnesses
or otherwise;
G3) provide for the protection, instruction, and discipline of all persons charged with or
convicted of offenses against the United States;
(4) provide techaical assistance to State, tribal, and focal governments in the improvement of
their correctional systems;
() provide notice of release of prisoners in accordance with subsections (b) and (c);
[(@)}(D) establish prerelease planning procedures that help prisoners--
(® apply for Federal and State benefits upoa release (including Social Security Cards,
Social Security benefits, and veterans’ benefits); and
(ii) secure such identification and benefits prior to release, subject to any limitations in law,
and
[()E) establish reentry planning procedures that include providing Federal prisoners with
information in the following areas:
. (i) Health and nutrition.
(ii) Employment.
(ii) Literacy and education.
(iv) Personal Snance and consumer skills.
(v) Community resources.
(vi) Personal growth and development.
(vil) Release requirements and procedures.

(b) Notice of release of prisoners. .
(1) At least 5 days prior to the date oa which a prisoner described in paragraph (3) is to be
released on supervised release, or, in the case ofa prisoner on supervised release, at least 5
days prior to the date on which the prisoner changes residence to a new jurisdiction, written
notice of the release or change of residence shall be provided to the chief law enforcement
officers of each State, tribal, and local jurisdiction in which the prisoner will reside. Notice
prior to release shall be provided by the Director of the Bureau of Prisons. Notice concerning
a change of residence following celease sball be provided by the probation officer responsible
for the supervision of the released prisoner, or in a manner specified by the Director of the
Administrative Office of the United States Courts. The notice requirements under this
subsection do not apply in relation to a prisoner being protected under chapter 224 [18 USCS

USCS t
© 2017 Matthew Bender &: Company, inc. a member of the LexitNexis Group. Ail rights reserved, Use of this product ix subjost to the rostnetions
and terms and cooditions af the Matthew Beoder Master Agreement,

requirements of that Act as they apply to that person and the same information shall be
provided to a person sentenced to probation by the probation officer responsible for
supervision of that person.

(4) [Repealed]

(5) The United States and its agencies, officers, and employces shall be irarmune from liability
based on good faith conduct in carrying out this subsection and subsection (b).

(d) Application of section. This section shall not apply to military or naval penal or correctional
institutions or the persons confined therein.

(dune 25, 1948, ch 645, § 1, 62 Stat. 849; July 1, 1968, P. L_ 90-371. 62 Stat 260, Sept. 13, 1994, P.

t. 103-322, Title tl, Subtitle D, § 20417, 108 Stat. 1834; Nov. 26, 1997, P. L. 105-119, Title 1, §

115{aXBXA}, 114 Stat. 2464; July 27, 2006, P. L. 109-248, Title |, Subtitle B. § 14101 (h), 120 Stat

603; April 9, 2008, P. L. 110-199, Titie li, Sublitie C, Ch. 1, § 234(d)(1), 122 Stat. 685: July 29, 2010,
pL 114-211, Title I, Subtitle F, § 261(a), 124 Stat. 2292 .)

    

USCS 3

© 2017 Manthew Besder & Campaay, Inc. a member of the LeaisNexis Group, All rights reserved, Use of this product is subject to the restrieaions
and terms and conditions of he Marthew Bender Master Agreement ~

4 :

 

Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 62 of 72

§§ 3521 et seq.].

(2) A notice under paragraph (1) shall disclose--
(A) the prisoner's name, .
(B) the prisoner's criminal history, including a description of the offense of which the
prisoner was convicted; and
(C) any restrictions on conduct or other conditions to the release of the prisoner that are
imposed by law, the sentencing court, or the Bureau of Prisons or any other Federal
agency.

(Q) A prisoner is described in this paragraph if the prisoner was convicted of--
(A) a drug trafficking crime, as that term is defined in section 924(c)(2) [18 USCS §
924(c)(2)]; or
(B) acrime of violence (as defined in section 924(c)(3} [18 USCS § 924(c}(3)])-

(c) Notice of sex offender release.
(1) fn the case ofa person described in paragraph (3), or any other person in a category
specified by the Attorney General, who is released from prisou or sentenced to probation,
notice shall be provided to—
(A) the chief law enforcement officer of cach State, tribal, and local jurisdiction in which
the person will reside; and .
(B) a State, tribal, or local agency responsible for the receipt or maintenance of sex
offender registration information in the State, tribal, or local jurisdiction in which the
person will reside.
The notice requirements under this subsection do not apply in relation to a person being
protected under chapter 224 [18 USCS §§ 3521 et seq.].
(2) Notice provided under paragraph (1) sball include the information described in subsection
(b)(2), the place where the person will reside, and the information that the person shail
register as required by the Sex Offender Registration and Notification Act. For a person who
is released from the custody of the Bureau of Prisoos whose expected place of residence
following release is known to the Bureau of Prisons, notice shall be provided at least 5 days
prior to release by the Director of the Bureau of Prisons. For a person who is sentenced to
probation, notice shall be provided promptly by the probation officer responsible for the
supervision of the persoa, or in a manner specified by the Director of the Administrative
Office of the United States Courts. Notice concerning a subsequent change of residence by a
person described in paragraph (3) during any period of probatica, supervised release, or
parole shall also be provided to the agencies and officers specified in paragraph (1) by the
probation officer responsible for the supervision of the person, or in a manner specified by the
Director of the Administrative Office of the United States Courts.
(3) The Director of the Bureau of Prisons shall inform a person who is released from prison,
and required to register under the Sex Offender Registration and Notification Act of the

USCS z
0.2017 Manhow Beoder & Compeey, Inc.,2 memitrer ofthe LexisNexis Group. All rights reservod, Ure af this product is mubjent 10 the zextrictions
and teres and conditions of the Matthew Bender Master Agresmcit,

CHAPTER 305 COMMITMENT AND TRANSFER

’

§ 4081. Classification and treatment of prisoners .

§ 4082. Commitment to Attorney General; residential treatment centers; extension of limits
of confinement; work furlough

§ 4083. Penitentiary imprisonmient; consent

(§§ 4084, 4085. Repealed]

§ 4086. Temporary safe-keeping of federal offenders by marshals

USCS 1

0.2017 Mamhew Beader & Compasy. tne,, 2 member of the LexisNexis Group. All rights reserved. Use of this product is subject fo the festrictions
and terms ané conditions of the Mamhew Bender Master Agreement.

E XHIBIT-
 

Cc :20-CVv-
ase 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 63 of 72

CAAIK 540*23 * SENTENCE MONITORING * 12-07-2017
PAGE 001 * * COMPUTATION DATA * 10:22:30

AS OF 12-07-2017
REGNO,.: 00886-093 NAME: DRAKE, JOSEPH F
FBI NO.... ee eee? 72544 9RA4 DATE OF BIRTH: 08-15-1971 AGE: A6
BRSL. cee eee eee CAA/A-DES
UNIT... eee ee eee? B2 UNIT QUARTERS....- : BO3-126U
DETAINERS.......-: NO NOTIFICATIONS: NO

HOME DETENTION ELIGIBILITY DATE: 03-14-2022

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT .
THE INMATE IS PROJECTED FOR .RELEASE: 09-14-2022 VIA GCT REL

we CURRENT JUDGMENT / WARRANT NO: 030

COURT OF JURISDICTION... -+-ee-0: : GUAM
DOCKET NUMBER... -- eee eer erect CR-05-00050
JUDGE... ee eee eee etter MOLLOY
DATE SENTENCED / PROBATION IMPOSED: 01-20-2006
DATE COMMITTED... .--¢eee errr ertt 02-27-2006 «
HOW COMMITTED... .---ee ee rrercect US DISTRICT COURT COMMITMENT
PROBATION IMPOSED... eee eee eet NO

FELONY ASSESS MISDMNR ASSESS FINES costs
NON-COMMITTED. : $400.00 $00.00 $00.00 $00.00
RESTITUTION. ..: PROPERTY: NO SERVICES: NO AMOUNT: §244.40

CURRENT OBLIGATION NO: O10 ~---oo nner n TTT TTT

OFFENSE CODE....-: 540
OFF /CHG: 18:1951(A) HOBBS ACT ROBBERY CONSPIRACY. cri / 18:1951(A) &2

HOBBS ACT ROBBERY. ct 2 / 18:922(G) (1) & 924 (A) (2) FELON IN
POSSESSION OF A FIREARM. CT 4.

SENTENCE PROCEDURE... ---e eee rect? 3559 PLRA SENTENCE,
SENTENCE IMPOSED/TIME TO SERVE. : 151 MONTHS
TERM OF SUPERVISION. ..--++--e5-8? 3 YEARS
CLASS OF OFFENSE... eee ee errs? CLASS C FELONY
DATE OF OFFENSE...--+eeetrercct + 09-14-2003

Goo02 MORE PAGES TO FOLLOW

bw) 81T- O_
Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 64 of 72

CAATK 540*23 * SENTENCE MONITORING * 12-07-2017
PAGE 002 * COMPUTATION DATA * 10:22:30
. AS OF 12-07-2017

REGNO..: 00886-093 NAME: DRAKE, JOSEPH F

REMARKS.......: 11-06-14 UPDT DGCT 42D & FFT 42D #2645954 L/CMT

wo ----------------------- CURRENT OBLIGATION NO: 020 ---------------------------

OFFENSE CODE....: 130 :
OFF/CHG: 18:924(C) (1) (A) (II) AND 2; USING AND CARRYING A FIREARM DURING

A CRIME OF VIOLENCE. CT 3.

SENTENCE PROCEDURE.............: 3559 PLRA SENTENCE
SENTENCE IMPOSED/TIME TO SERVE.: 84 MONTHS
TERM OF SUPERVISION... ........03 5 YEARS

CLASS OF OFFENSE.........2.0055 : CLASS A FELONY
RELATIONSHIP OF THIS OBLIGATION ;

TO OTHERS FOR THE OFFENDER....: CONSECUTIVE

DATE OF OFFENSE...........+.-..: 09-14-2003

------------------------- CURRENT COMPUTATION NO: 030 --------------------------

COMPUTATION 030 WAS LAST UPDATED ON 12-23-2016 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 08-13-2008 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 030: 030 010, 030 020

DATE COMPUTATION BEGAN..........: 01-20-2006 ;

AGGREGATED SENTENCE PROCEDURE...: AGGREGATE GROUP 800 PLRA

TOTAL TERM IN EFFECT......-...0.83 235 MONTHS

TOTAL TERM IN EFFECT CONVERTED..: 19 YEARS 7 MONTHS

AGGREGATED TERM OF SUPERVISION..: 5 YEARS

EARLIEST DATE OF OFFENSE........: 09-14-2003

JAIL CREDIT... 2... eee ee ee ee ee eet FROM DATE THRU DATE
09-14-2003 01-19-2006

Gooo2 — MORE PAGES TO FOLLOW
Case 1:20-cv-00972-JPW-PT D i
- ocumen
CAAIK 540*23 * SENTENCE MONITORING t1 Filed 06/17/20 , Page.@a-0f 72

PAGE 003 OF 003 * COMPUTATION DATA * 10:22:30
AS OF 12-07-2017

REGNO..: 00886-093 NAME: DRAKE, JOSEPH F
TOTAL PRIOR CREDIT TIME... ee eee : 859

TOTAL INOPERATIVE TIME.....-+---: 0

TOTAL GCT EARNED AND PROJECTED..: 211

TOTAL GCT EARNED....---s+ectrrte : 1
STATUTORY RELEASE DATE PROJECTED: 09-14-2022
EXPIRATION FULL TERM DATE... +--+! 04-13-2023
TIME SERVED....-- peewee eee 14 YBARS 2 MONTHS - 26 DAYS
PERCENTAGE OF FULL TERM SERVED..: 72.6
PROJECTED SATISFACTION DATE....- : 09-14-2022
PROJECTED SATISFACTION METHOD. ..: GCT REL
REMARKS... .++> : 12-23-16 pGcT/FFT L/CLR

Goo00 TRANSACTION SUCCESSFULLY COMPLETED
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 66 of 72

FeollusP CAI AAKS
AM ¥O

FEO0P Sus ® Tuas on/

 

 

 
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 67 of 72

ope

Fe THE UNITE STATES OLSTRI CT COUKLT FOR THE

MrOOLE OMSK eT AF PENNS L VAAL

 

JOSEPH FRANKLIN FETERAN DRAREs |

plaiadeH Caw CASE NO!
VS. |
{
UMITEO STATES OF AMEE) As
pete dand:

 

DECLARATION ANS AFFIOAVIT BY
Jas EPH FRANKLIN FESE RAN DRAKE
in SurPPoet CF PLAINTIFF Cr Vil AGT On COMPLAINT
PUR SUARIT TO FEO REGAL TORT CiArins ACT

 

ly tT, Josérh Feauklin Federad oRakes Taw the olay wd Af hewecine s
aud T Ans 10 $€ARs of Ace. © dérase awd state thed the teHowing wtetbice
statements facts; awed elocasnt ci HAR. watenaral Evreleare. Ey AE all trae Awed

coxeied. Cth End the Penalty of PERTURY and sot nent tn SU as Jewel Purscasth
ruasuanl te (28 useSirte And use fel and ihuse £1006; AS tolloias é

2. zr, Jeserh FF. Gaake, Tan the plaiwty he in thes civsl CASE: E
aAke this written © | DECLARATION SAwe! ABEIOAWIT. oar uPrord ol. in eres]
Actrow corPlarncd uncler Fedien! Tout clara acd. f FuF Coco) {28 used 134¢(b)
Anel 3 2074 seg.ch) for pensowal InguRi es Arrof dacidec$n

3. Li; plaindt fs cukdicad Ly incatet hictéel ad USP TueSON i shed
of ABS2OWA » SERVING A stu tenee of 235 5 months folloucxted ba (8) seas
heen Cfeclemal) suPehvisé Releask, serresid ba us. Distiitek Court ok
Gani (cite. CALE.MOE ck-ds- M0080) fon the dollois ine chinvnal changes é
iB se SlGsi la) ancl (6)3 bused 922.69), 18 tse d 924 COM and Marti G.0.T.
Release dade of (4lir/22) and FLT Ce Sembeater Ex Ps Rah Fens dbakic of
(Hi3/23) 5éé Exbibyt 2.
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 68 of 72

. on aliolaer§ ‘ plarade ht Sub eth ed aw rustle tional
Aduiintrsheawtva (FIGAY (56.05 FeRe) fe€ eenscual (ues Au Decvived aaccl
LG eel ha moet; eacd Bisitital Cari) otc Cz / aghs9) ane cf ASL KS weed was
adasia isdian drive Remed ul Teved chain MQ. TRI ah2.~ LOM ODBIF « Plaster ft

Ad naive Remecl 4 Tord lara (AER) ohick den eal ane C% fas 19 ) a Anted Phasird LL
filed a writen Reeuwest fae Reconscderatiaa on (3/2/20); whieh Was alse
diwitel on (3/3/20) and plarndi le adr. Renee Toed claru has b€eK .
exhacstéel ruasuand fo (42 use & 19916 (ay) exeectivela” and “Tuelietally”
As R6OuRGe ba Law (26 usck ael(br. See, terdsrs L., B, f, 8

 

5.

Plarwtr fh as Sabon BE 2 / Files this FuT. Cee conelrind ine fis
Howoarble Cound-Cueas. orctered Court Fon the midedte orebiied of Peunssldarca)
Aud seeks conreusation for clantacts ReoAncling Peasowsl pretcRIES~
(fissreals Merdal: Ascel emotrosal orstedss) Received - =< Plage Lk a Vedas
of Aw AScAUS4~~~ Ane the LS. is the (employer) and habla unded thé Ecrvil
acdrosr ComPlarid ll F.t.c.8 F08 baru chuclodusid ba the atealvaccé ov
wRomorter! net OR ouresron, bs ls fedl-aal Ewploseetss~ £ us. cos / FOP]
while Ackius wrthin dhe score of his ox hee cursleansents ancl thaoush

" ned Vhs ck keto heeleic” pase -asebecwtioainlle AGHOR ING thes ~f keolhia Anted

Pe bidrowi R Euenhgénved Reauest anol 4, Fae 4 satel 4 awed Sb RAG kneel eel!
bens» b4 feline fo act bu taking Remecdin! measures Ased adcauate
Poccdutron te absPense to sac ta Chealohad emergewes Sitantion Snnhee
of sPordAntce thal Lhe C kia lebad was Aavin? wctrteckrorial cell s Sit Es S
pRoablinace econ 9 "PRitsens” Ths ‘6 Poli dies of swt EORA caval adix be Phils od
adlstas'sa istaecdion Plies eds Konan pa bok of £ herts in dhe wane eall do hive
lesethee iwWhiels Pitscon! Artusin roo, eat FON ALE WiDAE Ariel AaVJvE fell

heatous sd 9 uadreft create & Poteadial Pohl ens And cfnatsER #0 the snshterbiostal

sé ck ita ania dt. shdots ef Lh iat 2s ane dhikl abhi of beins haruiial..

©. The us. aud ds envlovees for-Cas.c0r/Feor) i uae thick
curloanent hasn Ethical " stauelaad of BeuPlag cE £5) conclu ect . maucdate «
(eBor) (Re) 3920.11 ane aprités to all Ca.s. Gov.) (8.8.0.8.) us. emrlaseelsy

of the buteres aned will conrkn Qis te Fre cukemiend inteoride anel heise. Jetrone ls)
aud isl! ur-helad She ethical Rules Goverwrus there Phodiscren Ana He
fos.) bukine eurfogces whePel to absle to the elhies! Rules GaveRa sr
therh PROLESS 1Ohse+ beaarvi Aud Sigal tan urcaded Viassionns of sth ite fs.)
when rsseed. The Foeu ack voustedse nsevd of Ke cePt of shanebaecls of
eurlosve Conslicd (BP-a0i bE) Le tbe cute bed srdle cb Me heacal Rettsonsiel bbdener

SEE, Bow BIT t..
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 69 of 72

Aud thi face’ woh she eerlouce fs 2) fhe the buecau-lus.o03/Fbor) ishe
fails do abrelc te the edhreal bules atasselate ad (F60P) (RS.) 2420i!~

( sdasiclatel of charles ce concluccd ) 1 beiZKe. Ae The beenksncd of vreliding wt
a lau: Rechts chlisAdions exaatouends ce dela, erthee ba couasrat shar O4
puissiOn of & fesal oa miotal dada... Moee eatdiculaelt: the meslicd oe
LarlekRe fo Lin sn A Tusd ancl pRepre mrwnwtR the bed ES 5 Pursuasd fo 18 ase.
$4042: creates a oluda of cane owed by the fas\ ane fs turhosects)
for tHe bueeaa- fas.cox/e60r) to those (ecesontes/peisonten ts\) tn

(FEOPY carstodd fs pfx eed ba 1% use & ud2 (21/2 thet Qi@urdees the fu.s5
Aned she PT) AT fo cvekouwce oteliuaeg ed, lrsenteits do Ke Ser PER aoar Ley
| ORi 2owlOlg SKE Abel fect te KAMA ARR, ST ae oe _

Fe Likewise: the state of Pearecslvasrnr Teed Lac Roourkes
had when A PAatS / Plaats Kl vs ORE Cobbs lool 4 j the fetes.) assed Le tn Plage bs)
for the facs. oot l eee) hte the chdv te cxeocisé ecrsodable care la Poesenve
the Me. healt ane salels of fle. pcrsould /Patsonen teyS elated kh iw
Ces bool 4, |

Be In Shas civil complasard ach, Oat is hrocalrt ann El FT Ge A
AGAIist dhe fans. foe “Peesextal Thsurd'- Phascre. ads Menta ante! casesd potreel
orilecss\ hate causcd/obnt bul “weeliCenck” of kOGEUL Acr oR
omissrons ba ihe (Podenal) earloyeeks\ while acding within He score
(u.s.o003/F@0P) his oe hew eurlosuiced.. cee, evens, 2

4. the u.s. is able under the rrea LR hans clontec | CAcia& Zed
bs A fedenal mf ouke fs) idiile Aectinnd erthrn db SOAP E of Ags O42. have
eunlod ms cate {28 used 2679 (BV). whiels plartid, La crear RERsaNA!

Altai Y bing 4 Viretras of an Atsaduht doe.ukitecd One yl Sk at aloud 7200 Anas
Mote! Plaswd AC re thts incsctawd cask is an ¢atevocent hy taucdard doe nth

dl Peasonwl PRisoedina woth wnckterk rest Ritobtesss bud onlutagins to Assisd
| 4 fetHocs Tht» f Tsfanel cv. Heessle-s } te RESONE cazlf Pkablen avaiels ene sented
fans instrtedion harden staf S atu Phase ls) (199° cadare aw) xdel nfo AVAi lene

{S> FP. Jai Sedona woe Hens ctatencnd {, Lice tarsad sear Sort ah dat |
sub nis ttn dL. fehlowsing thu def ats Hontive reed cha std (ate) «fsF-49£ Foditr) }
Thay fate’) RécaerVtd, cons oes ane hou te aPE bei (AER) thie (ATES
Case 1:20-cv-00972-JPW-PT Document 1 Filed 06/17/20 Page 70 of 72

elewtral ad iat POs tien ba (ER Ya thas LaIC) ®. ecoussclenation cas LES devel
drsposidronis Thy @ebuced ro bel (rears) Fenn 2 adelncscid 4o-Cs.rS US.
 Beancdd and wd. GRA we) sted (Ma. Pishii- CA HANA EK) ante C ihe Forclarek
kéalobra# 11643-0223 ariel (thes JOSEPH PLR. ORAKE Hoo BAE-O139s FAOP Sex Creed as
Health Sev (ots pert. Ds ~f Posies FF. OBA LEY sel se. af Reeoads Larxuitt
ALS Lf Ra tad REPOEL 1 FRAPS USP GOAN AAA / antes ace Tueanra (REG colin l09ss
Derk.) thas tend ad Anil cesar fond Oishbees EV A uation! / onten vend tov
RePont 4 thes prnsonal Pee PERAS Ricecited / Aalsia 58 OKs Fons ~ (6 P> AZ8S 058 )
USP Tic Oxss dekvooledsicuend of DS us Paed 112.314 Foaid-/BR-AdO7. 056)
ASP TUEeseati Drskberdreant ad wissroar sacl ohvendbadrass poosratd cheek
Fora ~ ( BP- S518. 052) use tuwesoass Dla (JOseeu ob OLAKES SOORN wWRA Her
state mened ( veccatations [OR AFEIOAVIT) aaah ud ferca Crvel Counteind s
iRuse4 404Zs FOP CRs.) 349 20- x shir add of emrloase ebsichicl i Tes
Stu dence monrtogind Couputadyond OATA 3 FEOP (At) 8270.09° (ihu drscrPluk
PRosRA 0. SEE EXAMI OIT Ss -Atheouwols P

i m% ; | “hy b !

\ All sta teal above ABE netattentiat cboeceirticsrdd ay BV en Ce evhibits
A Unoush P rec ANadched Du surleed of (toceeu Fhe. oRaker) cowl Acdron
comPlarned. Pullcesadth 4s FY CA coe

Zi (os erhi Frank! in Fetatan Drake): Sane. Keach declane
uncler He Péewalts of Pentuaa Pursukwdt to Zeuse8 F140 Ane sB USE HOY4S,
i642 and 10611 that the above weitlen stated Locks ra thes (o8ctARArion/
oh edn ure) Ane daut and Coateol te He best of nut kisow sedate.

Respredte Mh colnritheel on this \2 Sat of. 1 Jone 2OLD..

Ombre OES

Jose Ph AP Broke #00 68b6~0%8
MSP Thiel OAS

PA. BOK W4EE0

TuostoaMsse AZ. ASTEY-usca

 
  

" Case 1:20-cv-00972-JPW-PT Document1 Filed 06/17/20 Page 71 of 72

CERTIFICATE OF SERVICE

| Joseph F. F. Drake , do hereby certify under penalty of
perjury (28 U.S.C. § 1746) that | have served a true and correct copy of the
following documents:

“CIVIL ACTION PURSUANT TO FEDERAL TORT CLAIMS ACT"

BAEH ADDED Evel Bitcs- A threush ?
AMD:

DECLARA Tron) Antol AModbavrd B4 /Trcavb FF. exnilee}
an erPB atl of? fFrea),

which, pursuant to Houston v. Lack, 487 U.S. 266 (1988), is deemed filed at the
time it was delivered to prison authorities for forwarding to the court and service
upon parties to this litigation and/or their attorney(s) of record. | ‘

I have placed the material referenced above in a properly sealed envelope
with first class postage ‘affixed and | addressed it to:

Cleak of eh
var deed ch ho reck Oncu

Mradal le statis, 2) Pe aaee a fvdacA
28S nokth rch ina Or AVE.
{P.e. Boy 1:4)

Sard athant, PA, LA 501-17 4B:

And deposited said envelope via hand delivery to the Mail Room staff at the
United States Penitentiary Tucson jon this 12 day of Juye ae.

Respectfully submitted,

Name : Joseph F. F. Drake
Reg. No. #00886=093
~ USP-TUCON
Unit

 

P.O. Box 24550, D1|Uni
Tucson, Az 85734-USA

OM.
ve

.

[OS9/ °Wol | MOLIVWODS
BA xOg ‘od

Ye OLEM GSK FOCI GET
p24 Mopar LM el// 10 oe]
Af f2 P2leger(Y, YK Ps os
2/9 pF PAINT oe
1D AFL YP ah

 

 

  

d'06/17/20 Page 72 of 72

PL SENS

    

     

2c
E
a)
3
t
ie
; ud
io
alt
oa
o
a
cj
dete 9 ENA x
uo anes aa SS
—————————
NOLNVHOS ———
ee
a“ ee) |
Lee y f om cc

 

OGVI-ASLGS “ZWIMOSINT
OSShT XPOS

wosamy wows F MIS 7pyRS rr
eee 15% V0 oe
Tee A”.

 

Ne
